--------------------------------------------------------------------------------

Exhibit 10.2



Execution Copy


AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT


made by


BARGAIN PARENT, INC.,


OLLIE’S HOLDINGS, INC.,


OBO VENTURES, INC.,


and certain Subsidiaries of OLLIE’S HOLDINGS, INC.


in favor of


MANUFACTURERS AND TRADERS TRUST COMPANY, as Administrative Agent


Dated as of May 22, 2019



--------------------------------------------------------------------------------

Table of Contents



   
Page
     
SECTION 1.
DEFINED TERMS
2            
1.1.
 
Definitions.
2  
1.2.
 
Other Definitional Provisions
8
         
SECTION 2.
GUARANTEE
9
           
2.1.
 
Guarantee
9
 
2.2.
 
Rights of Reimbursement, Contribution and Subrogation
9
 
2.3.
 
Amendments, etc. with Respect to the Secured Obligations
11
 
2.4.
 
Guarantee Absolute and Unconditional
11
 
2.5.
 
Reinstatement
12
 
2.6.
 
Payments
12
 
2.7.
 
Subordination of Indebtedness Held by Guarantors
12
 
2.8.
 
Keepwell
12
         
SECTION 3.
GRANT OF SECURITY INTEREST; CONTINUING LIABILITY UNDER COLLATERAL
12
         
SECTION 4.
REPRESENTATIONS AND WARRANTIES
14
           
4.1.
 
Title; No Other Liens
14
 
4.2.
 
[Reserved]
14
 
4.3.
 
Name; Jurisdiction of Organization, etc.
14
 
4.4.
 
Inventory and Equipment
15
 
4.5.
 
Farm Products
15
 
4.6.
 
Investment Property
15
 
4.7.
 
Accounts
16
 
4.8.
 
Intellectual Property
16
 
4.9.
 
Letters of Credit and Letter of Credit Rights
17
         
SECTION 5.
COVENANTS
17
           
5.1.
 
Delivery and Control of Certain Collateral
17
 
5.2.
 
Maintenance of Perfected Security Interest; Further Documentation
18
 
5.3.
 
Changes in Locations, Name, Jurisdiction of Incorporation, etc.
19
 
5.4.
 
Investment Property
19
 
5.5.
 
Intellectual Property
20
 
5.6.
 
Commercial Tort Claims
22
 
5.7.
 
Deposit Accounts
22
 
5.8.
 
Maintenance of Insurance
22
         
SECTION 6.
REMEDIAL PROVISIONS
22
           
6.1.
 
Certain Matters Relating to Accounts
22
 
6.2.
 
Communications with Obligors; Grantors Remain Liable
23



-i-

--------------------------------------------------------------------------------

       
Page
           
6.3.
 
Pledged Collateral
23
 
6.4.
 
Proceeds to be Turned Over To Administrative Agent
24
 
6.5.
 
Application of Proceeds
25
 
6.6.
 
Code and Other Remedies
25
 
6.7.
 
Deficiency
26
         
SECTION 7.
THE ADMINISTRATIVE AGENT
27
           
7.1.
 
Administrative Agent’s Appointment as Attorney-in-Fact, etc.
27
 
7.2.
 
Duty of Administrative Agent
28
 
7.3.
 
Filing of Financing Statements
28
 
7.4.
 
Authority of Administrative Agent
29
 
7.5.
 
Appointment of Co-Collateral Agents
29
         
SECTION 8.
MISCELLANEOUS
29
           
8.1.
 
Amendments in Writing
29
 
8.2.
 
Notices
29
 
8.3.
 
No Waiver by Course of Conduct; Cumulative Remedies
29
 
8.4.
 
Enforcement Expenses; Indemnification
29
 
8.5.
 
Successors and Assigns
30
 
8.6.
 
Set-Off
30
 
8.7.
 
Counterparts
30
 
8.8.
 
Severability
31
 
8.9.
 
Section Headings
31
 
8.10.
 
Integration
31
 
8.11.
 
APPLICABLE LAW
31
 
8.12.
 
Submission to Jurisdiction; Waivers
31
 
8.13.
 
Acknowledgments
31
 
8.14.
 
Additional Grantors
32
 
8.15.
 
Releases
32
 
8.16.
 
WAIVER OF JURY TRIAL
32
 
8.17.
 
No Novation
33



-ii-

--------------------------------------------------------------------------------

Table of Contents



     
Page
       
SCHEDULE 3(a)
—
COMMERCIAL TORT CLAIMS
 
SCHEDULE 4.3
—
NAME; JURISDICTION OF ORGANIZATION, ETC
 
SCHEDULE 4.4
—
INVENTORY AND EQUIPMENT
 
SCHEDULE 4.6(a)
—
INVESTMENT PROPERTY
 
SCHEDULE 4.6(b)
 
INVESTMENT PROPERTY
 
SCHEDULE 4.8(a)
—
INTELLECTUAL PROPERTY
 
SCHEDULE 4.8(d)
—
INTELLECTUAL PROPERTY
 
SCHEDULE 4.9
—
LETTERS OF CREDIT RIGHTS
 
SCHEDULE 8.2
 
NOTICES
         
EXHIBIT A
—
ACKNOWLEDGEMENT AND CONSENT
 
EXHIBIT B-1
—
INTELLECTUAL PROPERTY SECURITY AGREEMENT
 
EXHIBIT B-2
—
AFTER-ACQUIRED INTELLECTUAL PROPERTY SECURITY AGREEMENT
 
EXHIBIT D
—
ASSUMPTION AGREEMENT
 



-iii-

--------------------------------------------------------------------------------

AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT, dated as of May 22,
2019, made by the Borrowers (as defined below) and each of the signatories
hereto (other than the Administrative Agent, but together with any other entity
that may become a party hereto as provided herein, the “Guarantors”; and the
Guarantors together with the Borrowers, the “Grantors”), in favor of
Manufacturers and Traders Trust Company (“M&T”), as administrative agent (in
such capacity and together with its successors, the “Administrative Agent”) for
(i) the banks and other financial institutions or entities (the “Lenders”) from
time to time parties to the Amended and Restated Credit Agreement, dated as of
May 22, 2019, (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Bargain
Parent, Inc., a Delaware corporation (“Parent”), Ollie’s Holdings, Inc., a
Delaware corporation (the “Lead Borrower”), Ollie’s Bargain Outlet, Inc., a
Pennsylvania corporation (“Ollie’s”), OBO Ventures, Inc., a Pennsylvania
corporation (“OBO Ventures”), the other Subsidiary Loan Parties from time to
time party thereto, as borrowers (and together with the Lead Borrower, Ollie’s
and OBO Ventures, collectively, the “Borrowers”), the Lenders party thereto,
Manufacturers and Traders Trust Company as Lead Arranger and the Administrative
Agent, and the other agents named therein and (ii) the other Secured Parties (as
hereinafter defined).


W I T N E S S E T H:


WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make Credit Extensions to the Borrowers upon the terms and subject to the
conditions set forth therein;


WHEREAS, the Borrowers are members of an affiliated group of companies that
includes each other Guarantor;


WHEREAS, the proceeds of the Credit Extensions under the Credit Agreement will
be used in part to enable the Borrowers to make valuable transfers to one or
more of the other Guarantors in connection with the operation of their
respective businesses;


WHEREAS, the Borrowers and the other Guarantors are engaged in related
businesses, and each Borrower and each Guarantor will derive substantial direct
and indirect benefit from the making of the Credit Extensions under the Credit
Agreement;


WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective Credit Extensions to the Borrowers under the Credit Agreement
that each Borrower and each Guarantor shall have executed and delivered this
Agreement to the Administrative Agent for the benefit of the Secured Parties;


WHEREAS, the Borrowers and the other Guarantors executed and delivered to the
Administrative Agent a Collateral and Guarantee Agreement dated as of January
26, 2016 (as amended or otherwise modified from time to time prior to the date
hereof, the “Existing Collateral and Guarantee Agreement”); and


WHEREAS, the Administrative Agent, for the benefit of the Secured Parties,
desires to amend and restate the terms of the Existing Collateral and Guarantee
Agreement on the terms and conditions herein, which Agreement shall become
effective and shall supersede and replace the Existing Collateral and Guarantee
Agreement upon satisfaction of the conditions precedent set forth in Sections
4.01 and 4.02 of the Credit Agreement;


NOW, THEREFORE, in consideration of the foregoing premises and to induce the
Lead Arranger, the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective Credit Extensions
to the Borrowers thereunder, each Borrower and each Guarantor hereby agrees with
the Administrative Agent, for the benefit of the Secured Parties, as follows:



--------------------------------------------------------------------------------


SECTION 1.
DEFINED TERMS



1.1.         Definitions.


(a)          Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement, and the following terms are used herein as defined in the New York
UCC (and if defined in more than one Article of the New York UCC, such terms
shall have the meanings given in Article 9 thereof): Accounts, Account Debtor,
Certificated Security, Chattel Paper, Commercial Tort Claim, Commodity Account,
Commodity Contract, Commodity Intermediary, Documents, Deposit Account,
Electronic Chattel Paper, Equipment, Farm Products, Financial Asset, Fixtures,
General Intangibles, Goods, Instruments, Inventory, Letter of Credit, Letter of
Credit Rights, Money, Payment Intangibles, Securities Account, Securities
Intermediary, Security, Security Entitlement, Supporting Obligations, Tangible
Chattel Paper and Uncertificated Security.


(b)          The following terms shall have the following meanings:


“Administrative Agent” shall have the meaning assigned to such term in the
preamble.


“After-Acquired Intellectual Property” shall mean any Collateral (excluding
Excluded Assets) consisting of any Intellectual Property acquired or obtained by
a Grantor on or after the Closing Date and which is not now a part of the Owned
Intellectual Property.


“Agreement” shall mean this Guarantee and Collateral Agreement, as the same may
be amended, amended and restated, restated, supplemented or otherwise modified
from time to time.


“Agreement Parties” shall mean the collective reference to the Borrowers and the
Guarantors.


“Borrowers” shall have the meaning assigned to such term in the preamble.


“Collateral” shall have the meaning assigned to such term in Section 3.


“Collateral Account” shall mean any collateral account subject to a Deposit
Account Control Agreement.


“Collateral Account Funds” shall mean, collectively, the following: (i) all
funds (including all trust monies) and investments (including all cash
equivalents) credited to, or purchased with funds from, any Collateral Account
or the Dominion Account, as the case may be, and all certificates and
instruments from time to time representing or evidencing such investments, (ii)
all Money, notes, certificates of deposit, checks and other instruments from
time to time hereafter delivered to or otherwise possessed by the Administrative
Agent for or on behalf of any Grantor in substitution for, or in addition to,
any or all of the Collateral, and (iii) all interest, dividends, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the items
constituting Collateral.


“Contracts” shall mean all contracts and agreements between any Grantor and any
other person (in each case, whether written or oral, or third party or
intercompany) as the same may be amended, assigned, extended, restated,
supplemented, replaced or otherwise modified from time to time including (i) all
rights of any Grantor to receive moneys due and to become due to it thereunder
or in connection therewith, (ii) all rights of any Grantor to receive proceeds
of any insurance, indemnity, warranty or guaranty with respect thereto, (iii)
all rights of any Grantor to damages arising thereunder and (iv) all rights of
any Grantor to terminate and to perform and compel performance of, such
Contracts and to exercise all remedies thereunder.


-2-

--------------------------------------------------------------------------------

“Copyright Licenses” shall mean any written agreement naming any Grantor as
licensor or licensee (including those listed on Schedule 4.8(a) (as such
schedule may be amended or supplemented from time to time)), granting any right
in, to or under any Copyright, including the grant of rights to manufacture,
print, publish, copy, import, export, distribute, exploit and sell materials
derived from any Copyright.


“Copyrights” shall mean (i) all copyrights arising under the laws of the United
States, whether registered or unregistered and whether published or unpublished
(including those listed on Schedule 4.8(a) (as such schedule may be amended or
supplemented from time to time)), all registrations and recordings thereof, and
all applications in connection therewith and rights corresponding thereto
throughout the world, including all registrations, recordings and applications
in the United States Copyright Office, and (ii) the right to, and to obtain, all
extensions and renewals thereof.


“Credit Agreement” shall have the meaning assigned to such term in the preamble.


“Current Asset Collateral” shall mean all now owned or hereafter acquired assets
and property of any Grantor, whether real, personal or mixed, with respect to
which a Lien is granted or purported to be granted as security for any Secured
Obligation that constitutes:


(i)       Accounts (including credit card receivables);


(ii)      Inventory;


(iii)    General Intangibles (other than Intellectual Property and Pledged
Shares), Instruments, Chattel Paper, Documents, other contracts and Supporting
Obligations, in each case, evidencing or substituted for any other Current Asset
Collateral;


(iv)     cash, Money and cash equivalents, and Deposit Accounts and Securities
Accounts (including all cash and other funds or other property held in or on
deposit therein);


(v)      documents of title with respect to any Inventory;


(vi)     tax refunds;


(vii)    guarantees, letters of credit, Letter-of-Credit Rights, security and
other credit enhancement, in each case, in support of the other Current Asset
Collateral;


(viii)   contractual claims and causes of action to the extent relating to any
Current Asset Collateral;


(ix)     books and records pertaining to the foregoing; and


(x)      substitutions, replacements, accessions, products or Proceeds
(including, without limitation, insurance proceeds) of any of the forgoing, in
each case other than any Excluded Assets.


-3-

--------------------------------------------------------------------------------

“Domain Names” shall mean all Internet domain names and associated uniform
resource locator addresses.


“Excluded Assets” shall mean (i) the Excluded Foreign and Other Subsidiary
Equity Interests, (ii) any Equity Interests if, and to the extent that, and for
so long as doing so would violate applicable law or, other than in the case of
Wholly-Owned Subsidiaries, a contractual obligation binding on such Equity
Interests, (iii) any property subject to a Lien permitted under Section 6.02(i)
or 6.02(j) of the Credit Agreement to the extent and for so long as (I) the
contract or other agreement in which such Lien is granted (or the documentation
providing for such purchase money obligation or Capital Lease Obligation)
prohibits the creation of any other Lien on such assets and proceeds or (II) the
grant of a security interest under the Loan Documents (x) would invalidate the
underlying rights of such Grantor in such assets, (y) would give any other party
to such contract or agreement the right to terminate its obligations thereunder
or (z) is not permitted without consent of third party (other than a Grantor),
(iv) all leasehold real property, (v) all fee owned real property, (vi) Equity
Interests of any partnerships, joint ventures and any non-Wholly Owned
Subsidiary which cannot be pledged without the consent of one or more third
parties (other than the Borrowers or any of their Restricted Subsidiaries),
(vii) margin stock, (viii) any asset to the extent that the grant of a security
interest therein would result in materially adverse tax consequences as
reasonably determined by the Lead Borrower, (ix) any property and assets the
pledge of which would require governmental consent, approval, license or
authorization, (x) all foreign intellectual property and any “intent-to-use”
trademark applications prior to the filing of a “Statement of Use” or “Amendment
to Allege Use” with respect thereto, to the extent, if any, that, and solely
during the period, if any, in which, the grant of a security interest therein
would impair the validity or enforceability of such intent-to-use trademark
application under applicable law, (xi) Trust Funds and (xii) other assets which
the Administrative Agent, in consultation with the Lead Borrower, determines, in
its reasonable discretion, should be excluded taking into account the practical
operations of the Borrowers’ business.  Notwithstanding anything to the contrary
herein, (x) the Loan Parties shall not be required to grant a security interest
in any Collateral or perfect a security interest in any Collateral to the extent
(A) the burden or cost of obtaining or perfecting a security interest therein
outweighs the benefit of the security afforded thereby as reasonably determined
by the Lead Borrower and the Administrative Agent or (B) if the granting of a
security interest in such asset would be prohibited by enforceable
anti-assignment provisions of contracts or applicable law or with respect to any
assets to the extent such a pledge would violate the terms of any contract with
respect to such assets (in each case, after giving effect to the applicable
anti-assignment provisions of the Uniform Commercial Code or other applicable
law) or would trigger termination pursuant to any “change of control” or similar
provision in any contract and (y) no actions shall be required in order to
create or perfect any security interest in any assets located outside of the
United States, and no foreign law security or pledge agreement shall be
required.


“Excluded Foreign and Other Subsidiary Equity Interests” shall mean the (A)
Equity Interests in excess of 65% of the voting Equity Interests of (i) each
“first tier” Foreign Subsidiary owned by any Grantor and (ii) each Disregarded
Domestic Subsidiary; (B) any voting or non-voting Equity Interest of any Foreign
Subsidiary that is not a “first tier” Foreign Subsidiary owned by any Grantor
and (C) the Equity Interests of any Unrestricted Subsidiary, Immaterial
Subsidiary, Captive Insurance Subsidiary, and not-for-profit Subsidiary.


“Grantors” shall have the meaning assigned to such term in the preamble.


“Guarantors” shall have the meaning assigned to such term in the preamble.


-4-

--------------------------------------------------------------------------------

“Insurance” shall mean (i) all insurance policies covering any or all of the
Collateral (regardless of whether the Administrative Agent is the loss payee
thereof) and (ii) any key man life insurance policies.


“Intellectual Property” shall mean the collective reference to all rights,
priorities and privileges relating to intellectual property arising under United
States laws, including Copyrights, Copyright Licenses, Patents, Patent Licenses,
Trademarks, Trademark Licenses, Trade Secrets, Trade Secret Licenses and Domain
Names.


“Intellectual Property Collateral” shall include all Owned Intellectual Property
and After-Acquired Intellectual Property, as well as any other Intellectual
Property or Software included within the Collateral pursuant to Section 3(a).


“Investment Property” shall mean the collective reference to (i) all “investment
property” as such term is defined in Section 9-102(a)(49) of the New York UCC
(other than any such investment property which is an Excluded Asset) including
all Certificated Securities and Uncertificated Securities and all Security
Entitlements, (ii) security entitlements, in the case of any United States
Treasury book-entry securities, as defined in 31 C.F.R. section 357.2, or, in
the case of any United States federal agency book-entry securities, as defined
in the corresponding United States federal regulations governing such book-entry
securities, and (iii) whether or not otherwise constituting “investment
property,” all Pledged Notes, all Pledged Equity Interests, all Pledged Security
Entitlements and all Pledged Commodity Contracts.


“Issuers” shall mean the collective reference to each issuer of Pledged
Collateral that is a Subsidiary.


“Lead Arranger” shall have the meaning assigned to such term in the preamble.


“Lenders” shall have the meaning assigned to such term in the preamble.


“Licensed Intellectual Property” shall have the meaning assigned to such term in
Section 4.8(a).


“M&T” shall have the meaning assigned to such term in the preamble.


“Material Intellectual Property” shall have the meaning assigned to such term in
Section 4.8(b).


“New York UCC” shall mean the Uniform Commercial Code as from time to time in
effect in the State of New York.


“Owned Intellectual Property” shall have the meaning assigned to such term in
Section 4.8(a).


“Parent” shall have the meaning assigned to such term in the preamble.


“Patent License” shall mean all agreements, whether written or oral, providing
for the grant by or to any Grantor of any right to manufacture, use, import,
export, distribute or sell any invention covered in whole or in part by a
Patent, including any of the foregoing listed on Schedule 4.8(a) (as such
schedule may be amended or supplemented from time to time).


-5-

--------------------------------------------------------------------------------

“Patents” shall mean (i) all letters of patent of the United States, all
reissues and extensions thereof and all goodwill associated therewith, including
any of the foregoing listed in Schedule 4.8(a) (as such schedule may be amended
or supplemented from time to time), (ii) all applications for letters of patent
of the United States and all divisions, continuations and continuations-in-part
thereof, all improvements thereof, including any of the foregoing listed in
Schedule 4.8(a) (as such schedule may be amended or supplemented from time to
time), and (iii) all rights to, and to obtain, any reissues or extensions of the
foregoing.


“Pledged Alternative Equity Interests” shall mean all interests (other than any
such interests that are Excluded Assets) of any Grantor in participation or
other interests in any equity or profits of any business entity and the
certificates, if any, representing such interests and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such interests and
any other warrant, right or option to acquire any of the foregoing; provided,
however, that Pledged Alternative Equity Interests shall not include any Pledged
Stock, Pledged LLC Interests, Pledged Partnership Interests or Pledged Trust
Interests.


“Pledged Collateral” shall mean the collective reference to the Pledged Debt
Securities, the Pledged Notes and the Pledged Equity Interests.


“Pledged Debt Securities” shall mean all debt securities now owned or hereafter
acquired by any Grantor, (other than any such debt securities that are Excluded
Assets), including the debt securities listed on Schedule 4.6(b), (as such
schedule may be amended or supplemented from time to time), together with any
other certificates, options, rights or security entitlements of any nature
whatsoever in respect of the debt securities of any person that may be issued or
granted to, or held by, any Grantor while this Agreement is in effect.


“Pledged Equity Interests” shall mean all Pledged Stock, Pledged LLC Interests,
Pledged Partnership Interests, Pledged Trust Interests and Pledged Alternative
Equity Interests.


“Pledged LLC Interests” shall mean all interests of any Grantor now owned or
hereafter acquired in any limited liability company (other than any such
interests that are Excluded Assets), including all limited liability company
interests listed on Schedule 4.6(a) hereto under the heading “Pledged LLC
Interests” (as such schedule may be amended or supplemented from time to time)
and the certificates, if any, representing such limited liability company
interests and any interest of such Grantor on the books and records of such
limited liability company and all dividends, distributions, cash, warrants,
rights, options, instruments, securities and other property or proceeds from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such limited liability company interests and any
other warrant, right or option to acquire any of the foregoing.


“Pledged Notes” shall mean all promissory notes now owned or hereafter acquired
by any Grantor (other than any such promissory notes that are Excluded Assets),
including those listed on Schedule 4.6(b) (as such schedule may be amended or
supplemented from time to time).


“Pledged Partnership Interests” shall mean all interests of any Grantor now
owned or hereafter acquired in any general partnership, limited partnership,
limited liability partnership or other partnership (other than any such
interests that are Excluded Assets), including all partnership interests listed
on Schedule 4.6(a) hereto under the heading “Pledged Partnership Interests” (as
such schedule may be amended or supplemented from time to time) and the
certificates, if any, representing such partnership interests and any interest
of such Grantor on the books and records of such partnership and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such partnership
interests and any other warrant, right or option to acquire any of the
foregoing.


-6-

--------------------------------------------------------------------------------

“Pledged Security Entitlements” shall mean all security entitlements with
respect to the financial assets listed on Schedule 4.6(b) (as such schedule may
be amended from time to time) and all other security entitlements of any
Grantor.


“Pledged Stock” shall mean all shares of capital stock (other than any such
shares that are Excluded Assets) now owned or hereafter acquired by any Grantor,
including all shares of capital stock listed on Schedule 4.6(a) hereto under the
heading “Pledged Stock” (as such schedule may be amended or supplemented from
time to time), and the certificates, if any, representing such shares and any
interest of such Grantor in the entries on the books of the issuer of such
shares and all dividends, distributions, cash, warrants, rights, options,
instruments, securities and other property or proceeds from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of such shares and any other warrant, right or option to acquire any
of the foregoing.


“Pledged Trust Interests” shall mean all interests of any Grantor now owned or
hereafter acquired in a Delaware business trust or other trust (other than any
such interests that are Excluded Assets), including all trust interests listed
on Schedule 4.6(a) hereto under the heading “Pledged Trust Interests” (as such
schedule may be amended or supplemented from time to time) and the certificates,
if any, representing such trust interests and any interest of such Grantor on
the books and records of such trust or on the books and records of any
securities intermediary pertaining to such interest and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such trust interests
and any other warrant, right or option to acquire any of the foregoing.


“Proceeds” shall mean all “proceeds” as such term is defined in Section
9-102(a)(64) of the New York UCC and, in any event, shall include all dividends
or other income from the Investment Property, collections thereon or
distributions or payments with respect thereto.


“Secured Obligations” shall have the meaning assigned to such term in the Credit
Agreement. Notwithstanding anything to the contrary contained herein or in any
other Loan Document, in no event will the Secured Obligations include any
Excluded Swap Obligations.


“Secured Parties” shall mean, collectively, the Lead Arranger, the
Administrative Agent, the Lenders, the Issuing Banks and Secured Bank Product
Providers, to which Secured Obligations, as applicable, are owed.


“Securities Act” shall mean the Securities Act of 1933, as amended.


“Software” shall mean computer programs, object code, source code and supporting
documentation, including “software” as such term is defined in the Uniform
Commercial Code as in effect on the date hereof in the State of New York.


“Termination Date” shall have the meaning assigned to such term in Section
2.1(c).


“Trademark License” shall mean any agreement, whether written or oral, providing
for the grant by or to any Grantor of any right in, to or under any Trademark,
including any of the foregoing referred to on Schedule 4.8(a) (as such schedule
may be amended or supplemented from time to time).


-7-

--------------------------------------------------------------------------------

“Trademarks” shall mean all right, title and interest in and to (i) all
trademarks, trade names, corporate names, company names, business names,
fictitious business names, trade styles, service marks, designs, logos, trade
dress, slogans and other source or business identifiers, or any other indicia of
origin, now existing or hereafter adopted or acquired, all registrations and
recordings thereof, and all applications in connection therewith (but excluding
abandoned applications), in the United States Patent and Trademark Office or in
any similar office or agency of the United States or any State thereof and all
common-law rights related thereto, including any of the foregoing listed on
Schedule 4.8(a) (as such schedule may be amended or supplemented from time to
time), (ii) the right to, and to obtain, all renewals thereof, (iii) the
goodwill of the business symbolized by the foregoing and (iv) other source or
business identifiers, designs and general intangibles of a like nature.


“Trade Secret License” shall mean any agreement, whether written or oral,
providing for the grant by or to any Grantor of any right in, to or under any
Trade Secret.


“Trade Secrets” shall mean all trade secrets and all other confidential or
proprietary information and know-how, including unpatented inventions, invention
disclosures, engineering or other technical data, financial data, procedures,
know-how, designs, personal information, supplier lists, customer lists,
business, production or marketing plans, formulae, methods (whether or not
patentable), pro-code and data collections (all of the foregoing being
collectively called a “Trade Secret”), whether or not reduced to a writing or
other tangible form, including all documents and things embodying, incorporating
or describing such Trade Secret, the right to sue for past, present and future
misappropriations of any Trade Secret and all proceeds of the foregoing,
including royalties, income, payments, claims, damages and proceeds of suit.


“Trust Funds” shall mean any cash or cash equivalents comprised of (i) funds
specifically and exclusively used for payroll taxes, payroll and other employee
benefit payments to or for the benefit of any Grantor’s or any of their
subsidiaries’ employees, (ii) all taxes required to be collected, remitted or
withheld (including, without limitation, federal and state withholding taxes
(including the employer’s share thereof)) and (iii) any other funds which such
Grantor holds as an escrow or fiduciary for such person.


1.2.        Other Definitional Provisions.  The words “hereof,” “herein,”
“hereto” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement, and Section and Schedule references are to the specific
provisions of this Agreement unless otherwise specified.


(a)          The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.


(b)          Where the context requires, terms relating to the Collateral or any
part thereof, when used in relation to a Grantor, shall refer to the property or
assets such Grantor has granted as Collateral or the relevant part thereof.


(c)          The expressions “payment in full,” “paid in full” and any other
similar terms or phrases when used herein with respect to the Secured
Obligations shall mean the Full Payment of all of the Secured Obligations, in
each case, unless otherwise specified.


(d)          The words “include,” “includes” and “including,” and words of
similar import, shall not be limiting and shall be deemed to be followed by the
phrase “without limitation.”


-8-

--------------------------------------------------------------------------------


SECTION 2.
GUARANTEE



2.1.        Guarantee.  Each of the Guarantors hereby, jointly and severally,
unconditionally and irrevocably, guarantees to the Administrative Agent, for the
benefit of the Secured Parties and their respective successors, indorsees and
permitted transferees and assigns, the prompt and complete payment and
performance by the Borrowers when due (whether at the stated maturity, by
acceleration or otherwise) of the Secured Obligations.


(a)         If and to the extent required in order for the Secured Obligations
of any Guarantor to be enforceable under applicable federal, state and other
laws relating to the insolvency of debtors, the maximum liability of such
Guarantor hereunder shall be limited to the greatest amount which can lawfully
be guaranteed by such Guarantor under such laws, after giving effect to any
rights of contribution, reimbursement and subrogation arising under Section 2.2.


(b)         Each Guarantor agrees that the Secured Obligations may at any time
and from time to time be incurred or permitted in an amount exceeding the
maximum liability of such Guarantor hereunder without, to the extent permitted
by applicable law, impairing the guarantee contained in this Section 2 or
affecting the rights and remedies of any Secured Party hereunder.


(c)          The guarantee contained in this Section 2 shall remain in full
force and effect until the date when no Commitments are outstanding and Full
Payment of all of the Secured Obligations has been made (the “Termination
Date”), notwithstanding that from time to time during the term of the Credit
Agreement the Borrowers may not then owe any Secured Obligations.


(d)         No payment made by any Borrower, any of the Guarantors, any other
guarantor or any other person or received or collected by any Secured Party from
any Borrower, any of the Guarantors, any other guarantor or any other person by
virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Secured Obligations shall be deemed to modify, reduce, release or otherwise
affect the liability of any Guarantor hereunder which shall, notwithstanding any
such payment (other than any payment made by such Guarantor (including by means
of setoff or appropriation) in respect of the Secured Obligations or any payment
received or collected from such Guarantor in respect of the Secured
Obligations), remain liable for the Secured Obligations up to the maximum
liability of such Guarantor hereunder until the Termination Date.


2.2.         Rights of Reimbursement, Contribution and Subrogation.  In case any
payment is made on account of the Secured Obligations by any Agreement Party or
is received or collected on account of the Secured Obligations from any
Agreement Party or its property:


(a)          If such payment is made by a Borrower or from its property, then,
if and to the extent such payment is made on account of Secured Obligations
arising from or relating to a Loan or other extension of credit made to such
Borrower, such Borrower shall not be entitled (i) to demand or enforce
reimbursement or contribution in respect of such payment from any other
Agreement Party or (ii) to be subrogated to any claim, interest, right or remedy
of any Secured Party against any other person, including any other Agreement
Party or its property.


(b)          If such payment is made by a Guarantor or from its property, such
Guarantor shall be entitled, subject to and upon Full Payment of the Secured
Obligations and termination of the Commitments, (i) to demand and enforce
reimbursement for the full amount of such payment from a Borrower and (ii) to
demand and enforce contribution in respect of such payment from each other
Guarantor that has not paid its fair share of such payment, as necessary to
ensure that (after giving effect to any enforcement of reimbursement rights
provided hereby) each Guarantor pays its fair share of the unreimbursed portion
of such payment. For this purpose, the fair share of each Guarantor as to any
unreimbursed payment shall be determined based on an equitable apportionment of
such unreimbursed payment among all Guarantors based on the relative value of
their assets and any other equitable considerations deemed appropriate by a
court of competent jurisdiction.


-9-

--------------------------------------------------------------------------------

(c)          Until the Termination Date, notwithstanding Sections 2.2(a) and
2.2(b), no Agreement Party shall be entitled to be subrogated (equally and
ratably with all other Agreement Parties entitled to reimbursement or
contribution from any other Agreement Party as set forth in this Section 2.2) to
any security interest that may then be held by the Administrative Agent upon any
Collateral granted to it in this Agreement, nor shall any Agreement Party seek
or be entitled to seek any contribution or reimbursement from a Borrower or any
other Agreement Party in respect of payments made by any Agreement Party
hereunder.  Such right of subrogation shall be enforceable solely against the
Agreement Parties, and not against the Secured Parties, and neither the
Administrative Agent nor any other Secured Party shall have any duty whatsoever
to warrant, ensure or protect any such right of subrogation or to obtain,
perfect, maintain, hold, enforce or retain any Collateral for any purpose
related to any such right of subrogation.  If subrogation is demanded by any
Agreement Party, then (and only after the Termination Date) the Administrative
Agent shall deliver to the Agreement Parties making such demand, or to a
representative of such Agreement Parties or of the Agreement Parties generally,
an instrument reasonably satisfactory to the Administrative Agent transferring,
on a quitclaim basis without any recourse, representation, warranty or
obligation whatsoever, whatever security interest the Administrative Agent then
may hold in whatever Collateral may then exist that was not previously released
or disposed of by the Administrative Agent.


(d)         All rights and claims arising under this Section 2.2 or based upon
or relating to any other right of reimbursement, indemnification, contribution
or subrogation that may at any time arise or exist in favor of any Agreement
Party as to any payment on account of the Secured Obligations made by it or
received or collected from its property shall be fully subordinated in all
respects prior to the Termination Date.  Until the Termination Date, no
Agreement Party shall demand or receive any collateral security, payment or
distribution whatsoever (whether in cash, property or securities or otherwise)
on account of any such right or claim.  If any such payment or distribution is
made or becomes available to any Agreement Party in any bankruptcy case or
receivership, insolvency or liquidation proceeding, such payment or distribution
shall be delivered by the person making such payment or distribution directly to
the Administrative Agent, for application to the payment of the Secured
Obligations.  If any such payment or distribution is received by any Agreement
Party, it shall be held by such Agreement Party in trust, as trustee of an
express trust for the benefit of the Secured Parties, and shall promptly be
transferred and delivered by such Agreement Party to the Administrative Agent,
in the exact form received and, if necessary, duly endorsed, to be applied
against any Secured Obligations then outstanding in accordance with the Credit
Agreement.


(e)         The obligations of the Agreement Parties under the Loan Documents,
including their liability for the Secured Obligations and the enforceability of
the security interests granted thereby, are not contingent upon the validity,
legality, enforceability, collectability or sufficiency of any right of
reimbursement, contribution or subrogation arising under this Section 2.2 and
the provisions of this Section 2.2 shall in no respect limit the obligations and
liabilities of any Guarantor to the Administrative Agent and Secured Parties,
and each Guarantor shall remain liable to the Administrative Agent and the
Secured Parties for the full amount guaranteed by such Guarantor hereunder.  The
invalidity, insufficiency, unenforceability or uncollectability of any such
right shall not in any respect diminish, affect or impair any such obligation or
any other claim, interest, right or remedy at any time held by any Secured Party
against any Guarantor or its property.  The Secured Parties make no
representations or warranties in respect of any such right and shall have no
duty to assure, protect, enforce or ensure any such right or otherwise relating
to any such right.


-10-

--------------------------------------------------------------------------------

(f)          Each Agreement Party reserves any and all other rights of
reimbursement, contribution or subrogation at any time available to it as
against any other Agreement Party, but (i) the exercise and enforcement of such
rights shall be subject to Section 2.2(d) and (ii) neither the Administrative
Agent nor any other Secured Party shall ever have any duty or liability
whatsoever in respect of any such right, except as provided in the last sentence
of Section 2.2(c).


2.3.        Amendments, etc. with Respect to the Secured Obligations.  Each
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against any Guarantor and without notice to or further
assent by any Guarantor, any demand for payment of any of the Secured
Obligations made by any Secured Party may be rescinded by such Secured Party and
any of the Secured Obligations continued, and the Secured Obligations, or the
liability of any other person upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, increased, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
any Secured Party, and the Credit Agreement and the other Loan Documents and any
other documents executed and delivered in connection therewith may be amended,
modified, supplemented or terminated, in whole or in part, as the Administrative
Agent (or the Required Lenders, Required Revolver Lenders or all Lenders, as the
case may be) and the applicable Loan Parties may deem advisable from time to
time, and any collateral security, guarantee or right of offset at any time held
by any Secured Party for the payment of the Secured Obligations may be sold,
exchanged, waived, surrendered or released.  No Secured Party shall have any
obligation to protect, secure, perfect or insure any Lien at any time held by it
as security for the Secured Obligations or for the guarantee contained in this
Section 2 or any property subject thereto.


2.4.        Guarantee Absolute and Unconditional.  Each Guarantor waives, to the
extent permitted by applicable law, any and all notice of the creation, renewal,
extension or accrual of any of the Secured Obligations and notice of or proof of
reliance by any Secured Party upon the guarantee contained in this Section 2 or
acceptance of the guarantee contained in this Section 2; the Secured
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended or waived, in reliance
upon the guarantee contained in this Section 2; and all dealings between any
Borrower and any of the Guarantors, on the one hand, and the Secured Parties, on
the other hand, likewise shall be conclusively presumed to have been had or
consummated in reliance upon the guarantee contained in this Section 2.  Each
Guarantor waives, to the extent permitted by applicable law, diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon any Borrower or any of the Guarantors with respect to the Secured
Obligations.  Each Guarantor understands and agrees, to the extent permitted by
applicable law, that until the Termination Date the guarantee contained in this
Section 2 shall be construed as a continuing, absolute and unconditional
guarantee of payment and performance without regard to (a) the validity or
enforceability of the Credit Agreement or any other Loan Document, any of the
Secured Obligations or any other collateral security therefor or guarantee or
right of offset with respect thereto at any time or from time to time held by
any Secured Party, (b) any defense, set-off or counterclaim (other than a
defense of payment, performance or release of guarantee hereunder) which may at
any time be available to or be asserted by a Borrower or any other person
against any Secured Party, or (c) any other circumstance whatsoever (with or
without notice to or knowledge of the Borrower or such Guarantor) which
constitutes, or might be construed to constitute, an equitable or legal
discharge of the Borrowers for the Secured Obligations, or of such Guarantor
under the guarantee contained in this Section 2, in bankruptcy or in any other
instance.  When making any demand hereunder or otherwise pursuing its rights and
remedies hereunder against any Guarantor, any Secured Party may, but shall be
under no obligation to, make a similar demand on or otherwise pursue such rights
and remedies as it may have against any Borrower, any other Guarantor or any
other person or against any collateral security or guarantee for the Secured
Obligations or any right of offset with respect thereto, and any failure by any
Secured Party to make any such demand, to pursue such other rights or remedies
or to collect any payments from any Borrower, any other Guarantor or any other
person or to realize upon any such collateral security, guarantee or to exercise
any such right of offset, or any release of any Borrower, any other Guarantor or
any other person or any such collateral security, guarantee or right of offset,
shall not relieve any Guarantor of any obligation or liability hereunder, and
shall not impair or affect the rights and remedies, whether express, implied or
available as a matter of law, of any Secured Party against any Guarantor, except
to the extent of any such release.  For the purposes hereof “demand” shall
include the commencement and continuance of any legal proceedings.


-11-

--------------------------------------------------------------------------------

2.5.        Reinstatement.  The guarantee contained in this Section 2 shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Secured Obligations is rescinded or
must otherwise be restored or returned by any Secured Party upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of any Borrower or any
Guarantor, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, any Borrower or any
Guarantor or any substantial part of its property, or otherwise, all as though
such payments had not been made.


2.6.       Payments.  Each Guarantor hereby guarantees that payments hereunder
will be paid to the Administrative Agent without set-off or counterclaim in
Dollars in immediately available funds at the office of the Administrative Agent
as specified in the Credit Agreement.


2.7.        Subordination of Indebtedness Held by Guarantors.  Until the
Termination Date, any indebtedness of any Borrower or any other Loan Party now
or hereafter held by any Guarantor is hereby subordinated to the indebtedness of
such Borrower or such other Loan Party to the Secured Parties; and such
indebtedness of such Borrower or such other Loan Party to any Guarantor, if the
Administrative Agent or the Collateral Agent, after an Event of Default has
occurred and is continuing, so requests, shall be collected, enforced and
received by such Guarantor as trustee for the Secured Parties and be paid over
to the Secured Parties on account of the indebtedness of such Borrower or such
other Loan Party to the Secured Parties, but without affecting or impairing in
any manner the liability of such Guarantor under the other provisions of this
Agreement.  Prior to the transfer by any Guarantor of any note or negotiable
instrument evidencing any indebtedness of such Borrower or any other Loan Party
to such Guarantor, such Guarantor shall mark such note or negotiable instrument
with a legend that the same is subject to this subordination.


2.8.        Keepwell  Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under this Agreement in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 2.8 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 2.8, or otherwise
under this Agreement, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Guarantor under this Section 2.8 shall remain
in full force and effect until the Termination Date. Each Qualified ECP
Guarantor intends that this Section 2.8 constitute, and this Section 2.8 shall
be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.




SECTION 3.
GRANT OF SECURITY INTEREST; CONTINUING LIABILITY UNDER COLLATERAL



(a)          Each Grantor hereby assigns and transfers to the Administrative
Agent, and hereby grants to the Administrative Agent, for the benefit of the
Secured Parties, a security interest in all of the personal property of such
Grantor, including the following property, in each case, wherever located and
now owned or at any time hereafter acquired by such Grantor or in which such
Grantor now has or at any time in the future may acquire any right, title or
interest (collectively, the “Collateral”), as collateral security for the prompt
and complete payment and performance when due (whether at the stated maturity,
by acceleration or otherwise) of the Secured Obligations:


-12-

--------------------------------------------------------------------------------

(i)           all Accounts;


(ii)          all Chattel Paper;


(iii)         all Collateral Accounts and all Collateral Account Funds;


(iv)         all Commercial Tort Claims in excess of $5,000,000, in each case,
from time to time specifically described on Schedule 3(a);


(v)          all Contracts;


(vi)         all Documents;


(vii)        all Equipment;


(viii)       all Fixtures;


(ix)         all General Intangibles;


(x)          all Goods;


(xi)         all Instruments;


(xii)        all insurance;


(xiii)       all Intellectual Property;


(xiv)       all Inventory;


(xv)        all Investment Property;


(xvi)       all Letters of Credit and Letter of Credit Rights;


(xvii)      all Money;


(xviii)    all books, records, ledger cards, files, correspondence, customer
lists, blueprints, technical specifications, manuals, Software, computer
printouts, tapes, disks and other electronic storage media and similar items
that at any time pertain to or evidence or contain information relating to any
of the Collateral or are otherwise necessary or helpful in the collection
thereof or realization thereupon; and


(xix)      to the extent not otherwise included, all other personal property,
whether tangible or intangible, of the Grantor and all Proceeds, products,
accessions, rents and profits of any and all of the foregoing and all collateral
security, Supporting Obligations and guarantees given by any person with respect
to any of the foregoing;


-13-

--------------------------------------------------------------------------------

provided that, notwithstanding any other provision set forth in this Agreement,
the term “Collateral” and the component definitions thereof shall not include,
and this Agreement shall not, at any time, constitute a grant of a security
interest in any property that is an Excluded Asset.


(b)         Notwithstanding anything herein to the contrary, (i) each Grantor
shall remain liable for all obligations under and in respect of the Collateral
and nothing contained herein is intended or shall be a delegation of duties to
the Administrative Agent or any other Secured Party, (ii) each Grantor shall
remain liable under and each of the agreements included in the Collateral,
including any Accounts, any Contracts and any agreements relating to Pledged
Partnership Interests or Pledged LLC Interests, to perform all of the
obligations undertaken by it thereunder all in accordance with and pursuant to
the terms and provisions thereof and neither the Administrative Agent nor any
other Secured Party shall have any obligation or liability under any of such
agreements by reason of or arising out of this Agreement or any other document
related hereto nor shall the Administrative Agent nor any other Secured Party
have any obligation to make any inquiry as to the nature or sufficiency of any
payment received by it or have any obligation to take any action to collect or
enforce any rights under any agreement included in the Collateral, including any
agreements relating to any Accounts, any Contracts or any agreements relating to
Pledged Partnership Interests or Pledged LLC Interests and (iii) the exercise by
the Administrative Agent of any of its rights hereunder shall not release any
Grantor from any of its duties or obligations under the contracts and agreements
included in the Collateral, including any agreements relating to any Accounts,
any Contracts and any agreements relating to Pledged Partnership Interests or
Pledged LLC Interests.




SECTION 4.
REPRESENTATIONS AND WARRANTIES



To induce the Lead Arranger, the Administrative Agent and the Lenders to enter
into the Credit Agreement and to induce the Lenders to make their respective
Credit Extensions to the Borrowers thereunder, each Grantor hereby represents
and warrants to the Secured Parties that each representation and warranty
contained in Article III of the Credit Agreement is true and correct in all
material respects (other than any representation or warranty that is qualified
by materiality or makes reference to Material Adverse Effect, which such
representations and warranty shall be true and correct in all respects) on and
as of the Closing Date (except as limited by Section 4.01 of the Credit
Agreement) and on and as of the date of each Credit Extension, except if such
representation or warranty refers to a specific date or period, then as of such
date or for such period, as if made by such Grantor herein and that:


4.1.        Title; No Other Liens.  Such Grantor owns each item of the
Collateral free and clear of any and all Liens, including Liens arising as a
result of such Grantor becoming bound (as a result of merger or otherwise) as
grantor under a security agreement entered into by another person, except for
Liens permitted by Section 6.02 of the Credit Agreement.


4.2.         [Reserved]


4.3.         Name; Jurisdiction of Organization, etc.  On the date hereof, such
Grantor’s exact legal name (as indicated on the public record of such Grantor’s
jurisdiction of formation or organization), jurisdiction of organization,
organizational identification number, if any, and the location of such Grantor’s
chief executive office or sole place of business are specified on Schedule 4.3. 
On the date hereof, except as otherwise described in the Collateral
Questionnaire, each Grantor is organized solely under the law of the
jurisdiction so specified and has not filed any certificates of domestication,
transfer or continuance in any other jurisdiction.  On the date hereof, except
as otherwise described in the Collateral Questionnaire, no such Grantor has
changed its name, jurisdiction of organization, chief executive office or sole
place of business in any way (e.g. by merger, consolidation, change in corporate
form or otherwise) within the past five years and has not within the last five
years become bound (whether as a result of merger or otherwise) as a grantor
under a security agreement (other than in respect of a Lien permitted by
Section 6.02 of the Credit Agreement) entered into by another person, which has
not heretofore been terminated.


-14-

--------------------------------------------------------------------------------

4.4.        Inventory and Equipment.  As of the Closing Date, such Grantor does
not maintain Equipment or Inventory (other than mobile goods or Inventory or
Equipment in transit or, out for repair) with a value in excess of $1,000,000 at
any location other than the locations set forth on Schedule 4.4.


4.5.         Farm Products.  None of the Collateral constitutes, or is the
Proceeds of, Farm Products.


4.6.         Investment Property.


(a)         Schedule 4.6(a) hereto (as such schedule may be amended or
supplemented from time to time by notice from one or more Grantors to the
Administrative Agent) sets forth under the headings “Pledged Stock,” “Pledged
LLC Interests,” “Pledged Partnership Interests” and “Pledged Trust Interests,”
respectively, all of the Pledged Stock, Pledged LLC Interests, Pledged
Partnership Interests and Pledged Trust Interests owned by any Grantor and such
Pledged Equity Interests constitute the percentage of issued and outstanding
shares of stock, percentage of membership interests, percentage of partnership
interests or percentage of beneficial interest of the respective Issuers thereof
indicated on such schedule.


(b)         Schedule 4.6(b) (as such schedule may be amended or supplemented
from time to time by notice from one or more Grantors to the Administrative
Agent) sets forth under the heading “Pledged Debt Securities” or “Pledged Notes”
all of the Pledged Debt Securities and Pledged Notes owned by any Grantor, and
except as set forth on Schedule 4.6(b) (as such schedule may be amended or
supplemented from time to time by notice from one or more Grantors to the
Administrative Agent) all of the intercompany Pledged Debt Securities and
intercompany Pledged Notes have been duly authorized, authenticated or issued,
and delivered and is the legal, valid and binding obligation of the issuers
thereof enforceable in accordance with their terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law and
constitutes all of the issued and outstanding inter-company indebtedness
evidenced by an instrument or certificated security of the respective issuers
thereof owing to such Grantor.


(c)          The Pledged Equity Interests issued by any Subsidiary have been
duly and validly issued and, if applicable, are fully paid and nonassessable
(except for shares of any unlimited liability company which are assessable in
certain circumstances).


(d)          None of the terms of any uncertificated Pledged LLC Interests and
Pledged Partnership Interests expressly provide that they are securities
governed by Article 8 of the Uniform Commercial Code in effect from time to time
in the “issuer’s jurisdiction” of each Issuer thereof (as such term is defined
in the Uniform Commercial Code in effect in such jurisdiction).


(e)          All certificated Pledged LLC Interests and Pledged Partnership
Interests, if any, do not expressly provide that they are “securities” for
purposes of Section 8-103(c) of the Uniform Commercial Code as in effect in any
relevant jurisdiction.


(f)          Such Grantor is the record and beneficial owner of, and has good
and marketable title to, the Investment Property pledged by it hereunder, free
of any and all Liens or options in favor of, or claims of, any other person,
except the security interests created by this Agreement and Liens permitted by
Section 6.02 of the Credit Agreement, and there are no outstanding warrants,
options or other rights to purchase, or shareholder, voting trust or similar
agreements outstanding with respect to, or property that is convertible into, or
that requires the issuance or sale of, any Pledged Equity Interests.


-15-

--------------------------------------------------------------------------------

(g)          Each Issuer that is not a Grantor hereunder has executed and
delivered to the Administrative Agent an Acknowledgment and Consent, in
substantially the form of Exhibit A, to the pledge of the Pledged Collateral
pursuant to this Agreement.


4.7.        Accounts.  No amount payable to such Grantor under or in connection
with any Account that is included in the Collateral is evidenced by any
Instrument or Tangible Chattel Paper with a value in excess of $5,000,000 which
has not been delivered to the Administrative Agent to the extent required under
Section 5.2.


4.8.         Intellectual Property.


(a)          As of the Closing Date, Schedule 4.8(a) lists all (i) Intellectual
Property which is registered with a Governmental Authority or is the subject of
an application for registration and all material unregistered Intellectual
Property (other than unregistered Copyrights), in each case which is owned by
such Grantor in its own name on the date hereof (collectively, the “Owned
Intellectual Property”) and (ii) licenses of United States Intellectual Property
applications or registrations in which such Grantor is an exclusive licensee. 
As of the Closing Date, except as set forth in Schedule 4.8(a) and except as
would not reasonably be expected to have a Material Adverse Effect, each such
Grantor is the exclusive owner of the entire and unencumbered right, title and
interest in and to all such Owned Intellectual Property and is otherwise
entitled to use, and grant to others the right to use, all such Owned
Intellectual Property subject only to the license terms of the licensing or
franchise agreements referred to in paragraph (c) below.  Such Grantor has the
right to use all Intellectual Property material for use in the operation of the
business, but that it does not own (collectively, the “Licensed Intellectual
Property”).


(b)         As of the Closing Date, all Owned Intellectual Property set forth in
Schedule 4.8(a) and, to such Grantor’s knowledge, all Licensed Intellectual
Property (collectively, the “Material Intellectual Property”), is valid,
subsisting, unexpired and has not been abandoned, except as would not reasonably
be expected to have a Material Adverse Effect or otherwise set forth on Schedule
4.8(a). Neither the operation of such Grantor’s business as currently conducted
or as contemplated to be conducted nor the use of the Intellectual Property in
connection therewith conflicts with, infringes, misappropriates, dilutes,
misuses or otherwise violates the Intellectual Property rights of any other
person, except in each case as would not reasonably be expected, individually or
in the aggregate, to have a Material Adverse Effect.


(c)          The rights of such Grantor in or to the Material Intellectual
Property do not conflict with or infringe upon the rights of any third party,
and no claim has been asserted in writing that the use of such Intellectual
Property does or may infringe upon the rights of any third party, except in each
case as would not reasonably be expected, individual or in the aggregate, to
have a Material Adverse Effect.


(d)         As of the Closing Date, no action or proceeding is pending or, to
such Grantor’s knowledge, threatened (i) seeking to limit, cancel or question
any Owned Intellectual Property or challenge either the validity or
enforceability of such Owned Intellectual Property or any Grantor’s right,
title, or interest in, or to, such Owned Intellectual Property, (ii) alleging
that any services provided by, processes used by, or products manufactured or
sold by such Grantor infringe any Intellectual Property right of any other
person or (iii) alleging that any Material Intellectual Property is being
licensed, sublicensed or used in violation of any Intellectual Property or any
other right of any other person, in each case, which would reasonably be
expected to have a Material Adverse Effect on the value of the Collateral, taken
as a whole.  On the date hereof, to such Grantor’s knowledge, except as set
forth on Schedule 4.8(d) no person is engaging in any activity that infringes
upon, or is otherwise an unauthorized use of, any Material Intellectual Property
or upon the rights of such Grantor therein.  The consummation of the
Transactions contemplated by the Credit Agreement will not result in the
termination or impairment of any of the Material Intellectual Property the loss
of which would be reasonably likely to have a Material Adverse Effect.


-16-

--------------------------------------------------------------------------------

(e)         To such Grantor’s knowledge, with respect to each Copyright License,
Trademark License, Trade Secret License and Patent License that relates to
Material Intellectual Property or the loss of which could otherwise have a
Material Adverse Effect, such license is (i) valid, enforceable, and in full
force and effect; (ii) not subject to any notice of termination prior to
scheduled expiration, nor, to the knowledge of the Grantors, subject to any such
termination based on the occurrence of any events that have occurred; and (iii)
not the subject of any license agreements other than those disclosed in Schedule
4.8(a).


(f)         Except in each case as would not reasonably be expected to have a
Material Adverse Effect, (i) none of the Trade Secrets of such Grantor that are
material to its business have been used, divulged, disclosed or appropriated to
the detriment of such Grantor for the benefit of any other person; (ii) no
employee, independent contractor or agent of such Grantor has misappropriated
any trade secrets of any other person in the course of the performance of his or
her duties as an employee, independent contractor or agent of such Grantor; and
(iii) no employee, independent contractor or agent of such Grantor is in default
or breach of any term of any employment agreement, non-disclosure agreement,
assignment of inventions agreement or similar agreement or contract relating in
any way to the protection, ownership, development, use or transfer of such
Grantor’s Intellectual Property.


(g)         Except as would not reasonably be expected to have a Material
Adverse Effect, such Grantor has taken all commercially reasonable steps to use
consistent standards of quality in the manufacture, distribution and sale of all
products sold and provision of all services provided under or in connection with
any item of Intellectual Property and has taken all commercially reasonable
steps to ensure that all licensed users of any kind of Intellectual Property use
such consistent standards of quality.


(h)          No Grantor is a party to any settlement or consents, judgment,
injunction, order, decree, covenants not to sue, non-assertion assurances or
releases that would impair the validity or enforceability of, or such Grantor’s
rights in, any Material Intellectual Property.


4.9.        Letters of Credit and Letter of Credit Rights.  No Grantor is a
beneficiary or assignee under any letter of credit with a face amount in excess
of $5,000,000 (including any “Letter of Credit”) other than the letters of
credit described on Schedule 4.9 (as such schedule may be amended or
supplemented from time to time).




SECTION 5.
COVENANTS



Each Grantor covenants and agrees with the Secured Parties that, until the
Termination Date:


5.1.         Delivery and Control of Certain Collateral.


(a)          If any of the Collateral is or shall become evidenced or
represented by any Certificated Security or Tangible Chattel Paper, such
Certificated Security or Tangible Chattel Paper shall be delivered promptly to
the Administrative Agent, duly endorsed, if applicable, in a manner reasonably
satisfactory to the Administrative Agent, to be held as Collateral pursuant to
this Agreement, and, to the extent such property has not already been delivered
to the Administrative Agent in connection with the Existing Credit Agreement,
all of such property owned by any Grantor as of the Closing Date shall be
delivered on the Closing Date.  Any Pledged Collateral evidenced or represented
by any Instrument or Negotiable Document shall be delivered promptly to the
Administrative Agent, duly endorsed, if applicable, in a manner reasonably
satisfactory to the Administrative Agent, to be held as Collateral pursuant to
this Agreement, and, to the extent such property has not already been delivered
to the Administrative Agent in connection with the Existing Credit Agreement,
all of such property owned by any Grantor as of the Closing Date shall be
delivered on the Closing Date. Notwithstanding the foregoing, no Instrument,
Tangible Chattel Paper, Pledged Debt Security constituting a Certificated
Security or Negotiable Document shall be required to be delivered to the
Administrative Agent pursuant to this clause (a) if the value thereof is less
than $5,000,000 in the aggregate.


-17-

--------------------------------------------------------------------------------

(b)         If any of the Collateral is or shall constitute “Electronic Chattel
Paper” (under Article 9 of the UCC) such Grantor shall ensure (to the
Administrative Agent’s reasonable satisfaction) that (i) a single authoritative
copy exists which is unique, identifiable, unalterable (except as provided in
clauses (iii), (iv) and (v) of this paragraph), (ii) such authoritative copy
identifies the Administrative Agent as the assignee and is communicated to and
maintained by the Administrative Agent or its designee, (iii) copies or
revisions that add or change the assignee of the authoritative copy can only be
made with the participation of the Administrative Agent, (iv) each copy of the
authoritative copy and any copy of a copy is readily identifiable as a copy and
not the authoritative copy and (v) any revision of the authoritative copy is
readily identifiable as an authorized or unauthorized revision; provided that
such actions shall not be required to be taken until the aggregate face amount
of the Electronic Chattel Paper included in the Collateral exceeds $5,000,000.


(c)          If any Collateral with a value in excess of $5,000,000 shall become
evidenced or represented by an Uncertificated Security, such Grantor shall cause
the Issuer thereof either (i) to register the Administrative Agent as the
registered owner of such Uncertificated Security, upon original issue or
registration of transfer or (ii) to agree in writing with such Grantor and the
Administrative Agent that such Issuer will comply with instructions with respect
to such Uncertificated Security originated by the Administrative Agent without
further consent of such Grantor, such agreement to be in the form as may be
reasonably agreed to by the Administrative Agent, and such actions shall be
taken on or prior to the Closing Date with respect to any Uncertificated
Securities owned as of the Closing Date by any Grantor.


5.2.         Maintenance of Perfected Security Interest; Further Documentation.


(a)          Except as otherwise permitted by the Credit Agreement, such Grantor
shall maintain each of the security interests created by this Agreement as a
security interest having at least the perfection and priority described in
Section 3.17 of the Credit Agreement and shall defend such security interest
against the claims and demands of all persons whomsoever except as otherwise
permitted by Section 6.02 of the Credit Agreement, subject to the provisions of
Section 8.15.


(b)          At any time and from time to time, upon the reasonable written
request of the Administrative Agent, and at the sole expense of such Grantor,
such Grantor shall promptly and duly authorize, execute and deliver, and have
recorded, such further instruments and documents and take such further actions
as the Administrative Agent may reasonably request in a manner consistent with
the definition of Excluded Assets for the purpose of obtaining or preserving the
full benefits of this Agreement and of the rights and powers herein granted,
including, (i) the filing of any financing or continuation statements under the
Uniform Commercial Code (or other similar laws) in effect in any jurisdiction
with respect to the security interests created hereby and (ii) in the case of
Investment Property subject to the requirements of Section 5.1 and any Deposit
Accounts subject to the requirements of Section 5.12 of the Credit Agreement
(including clause (j) of the definition of “Collateral and Guarantee
Requirement”), taking any actions necessary to enable the Administrative Agent
to obtain “control” (within the meaning of the applicable Uniform Commercial
Code) with respect thereto; provided that, notwithstanding any other obligation
set forth herein or in the Credit Agreement, the following Collateral shall not
be required to be perfected: (i) vehicles and any other assets subject to
certificates of title; (ii) Commercial Tort Claims; and (iii) Letter of Credit
Rights to the extent not perfected by the filing of a Form UCC-1 financing
statement.


-18-

--------------------------------------------------------------------------------

5.3.         Changes in Locations, Name, Jurisdiction of Incorporation, etc.


(a)          Such Grantor shall give prompt written notice to the Administrative
Agent and deliver to the Administrative Agent duly authorized and, where
required, executed copies of all additional financing statements and other
documents reasonably requested in writing by the Administrative Agent to
maintain the validity, perfection and priority of the security interests
provided for herein after any of the following:


(i)           a change in its jurisdiction of organization or the location of
its chief executive office or sole place of business from that referred to in
Section 4.3; or


(ii)          a change in its legal name, identity or structure that would
render any financing statement filed by the Administrative Agent in connection
with this Agreement “seriously misleading” (as such term is used in
Section 9-507(b) of the New York UCC),


provided that no Grantor shall effect or permit any such change unless all
filings have been made, or will have been made within any applicable statutory
period, under the Uniform Commercial Code or otherwise that are required in
order for the Administrative Agent to continue at all times following such
change to have a valid, legal and perfected security interest in all the
Collateral for the benefit of the Secured Parties.


5.4.        Investment Property.


(a)         If such Grantor shall receive any Certificated Security (including
any certificate representing a stock dividend or a distribution in connection
with any reclassification, increase or reduction of capital or any certificate
issued in connection with any reorganization), options or rights in respect of
the Equity Interests in any Issuer, whether in addition to, in substitution of,
as a conversion of, or in exchange for, any shares of or other ownership
interests in the Pledged Equity Interests, or otherwise in respect thereof, such
Grantor shall accept the same as the agent of the Secured Parties, hold the same
in trust for the Secured Parties and deliver the same promptly to the
Administrative Agent in the exact form received, duly endorsed by such Grantor
to the Administrative Agent, if required, together with an undated stock power
or similar instrument of transfer covering such Certificated Security duly
executed in blank by such Grantor, to be held by the Administrative Agent,
subject to the terms hereof, as additional collateral security for the Secured
Obligations.


(i)          Without the prior written consent of the Administrative Agent, such
Grantor shall not (i) vote to enable, or take any other action to permit, any
Issuer of Pledged Equity Interests to issue any stock, partnership interests,
limited liability company interests or other equity securities of any nature or
to issue any other securities convertible into or granting the right to purchase
or exchange for any stock, partnership interests, limited liability company
interests or other equity securities of any nature of any such Issuer (except,
in each case, pursuant to a transaction expressly permitted by the Credit
Agreement), (ii) sell, assign, transfer, exchange, or otherwise dispose of, or
grant any option with respect to, any of the Investment Property constituting
Collateral or Proceeds thereof or any interest therein (except, in each case,
pursuant to a transaction permitted by the Credit Agreement), (iii) create,
incur or permit to exist any Lien or option in favor of, or any claim of any
person with respect to, any of the Investment Property or Proceeds thereof, or
any interest therein, except for the security interests created by this
Agreement or any Lien permitted thereon pursuant to Section 6.02 of the Credit
Agreement, (iv) enter into any agreement or undertaking restricting the right or
ability of such Grantor or the Administrative Agent to sell, assign or transfer
any of the Investment Property or Proceeds thereof or any interest therein or
except as permitted by the Credit Agreement, or (v) cause or permit any Issuer
of any Pledged Partnership Interests or Pledged LLC Interests which are not
securities (for purposes of the New York UCC) on the date hereof to elect or
otherwise take any action to cause such Pledged Partnership Interests or Pledged
LLC Interests to be treated as securities for purposes of the New York UCC;
provided, however, notwithstanding the foregoing, if any Issuer of any Pledged
Partnership Interests or Pledged LLC Interests takes any such action in
violation of the provisions in this clause (v), such Grantor shall promptly
notify the Administrative Agent in writing of any such election or action and,
in such event, shall take all steps necessary or advisable to establish the
Administrative Agent’s “control” thereof.


-19-

--------------------------------------------------------------------------------

(ii)          In the case of each Grantor which is an Issuer, such Issuer agrees
that (i) it shall be bound by the terms of this Agreement relating to the
Pledged Collateral issued by it and shall comply with such terms insofar as such
terms are applicable to it, (ii) it shall notify the Administrative Agent
concurrently with delivery of the financial statements required under
Section 5.04(b) of the Credit Agreement in writing of the occurrence of any of
the events described in Section 5.4(a) with respect to the Pledged Collateral
issued by it and (iii) the terms of Sections 6.3(c) and 6.7 shall apply to it,
mutatis mutandis, with respect to all actions that may be required of it
pursuant to Section 6.3(c) or 6.7 with respect to the Pledged Collateral issued
by it.  In addition, each Grantor which is either an Issuer or an owner of any
Pledged Collateral hereby consents to the grant by each other Grantor of the
security interest hereunder in favor of the Administrative Agent and to the
transfer of any Pledged Collateral to the Administrative Agent or its nominee
following an Event of Default and to the substitution of the Administrative
Agent or its nominee as a partner, member or shareholder of the Issuer of the
related Pledged Collateral.


5.5.         Intellectual Property.


(a)          Except as would not reasonably be expected to have a Material
Adverse Effect or in connection with a transaction permitted by the Credit
Agreement, each Grantor shall (i) to the extent commercially reasonable and
consistent with past practice, continue to use each Trademark owned by such
Grantor material to its business, (ii) maintain the quality of products and
services offered under such Trademark at least at the level of quality of such
products and services in the past, (iii) where commercially reasonable and
feasible, use such Trademark with the appropriate notice of registration and all
other notices and legends required by law, and (iv) not (and not permit any
licensee or sublicensee of such Grantor to) knowingly do any act or knowingly
omit to do any act whereby such Trademark is likely to become invalidated or
materially impaired in any way, unless, in the case of each of the foregoing,
such Grantor shall have determined, in its reasonable business judgment, that
such Trademark is no longer necessary for, or desirable in the conduct of, such
Grantor’s business.


(b)          Except in connection with a transaction permitted by the Credit
Agreement, no Grantor shall knowingly do any act or knowingly omit to do any act
whereby any material portion of any material Copyright owned by such Grantor is
likely to become invalidated or otherwise materially impaired, unless, in the
case of each of the foregoing, such Grantor shall have determined, in its
reasonable business judgment, that such Copyright is no longer necessary for, or
desirable in, the conduct of, such Grantor’s business.  Such Grantor shall not
knowingly do any act whereby any material portion of such Copyright is likely to
fall into the public domain, unless such Grantor shall have determined, in its
reasonable business judgment, that such Copyright or portion thereof is no
longer necessary for, or desirable in the conduct of, such Grantor’s business.


-20-

--------------------------------------------------------------------------------

(c)         Except as could not reasonably be expected to have a Material
Adverse Effect or in connection with a transaction permitted by the Credit
Agreement, no Grantor shall knowingly do any act that knowingly uses any
Material Intellectual Property to infringe, misappropriate or violate the
Intellectual Property rights of any other person in any material respect.


(d)         Except in connection with a transaction permitted by the Credit
Agreement, to the extent consistent with past practice, each Grantor shall use
proper statutory notice in connection with the use of the Material Intellectual
Property.


(e)         Whenever such Grantor, either by itself or through any agent,
employee, licensee or designee, shall acquire or become an exclusive licensee of
any United States Intellectual Property application or registration or file an
application for the registration of any Intellectual Property with the United
States Patent and Trademark Office or the United States Copyright Office, which
Intellectual Property is material to the operation of the business, such Grantor
shall report such event to the Administrative Agent together with the delivery
of the financial statements pursuant to Section 5.04(b) of the Credit
Agreement.  Upon the reasonable written request of the Administrative Agent,
such Grantor shall execute and deliver, and have recorded, any of the foregoing
items.


(f)          Except in connection with a transaction permitted by the Credit
Agreement, each Grantor shall take all reasonable and necessary steps, in any
proceeding before the United States Patent and Trademark Office or the United
States Copyright Office to maintain and pursue each application (for
registration) and to maintain each registration of Intellectual Property
material to its business, including the prompt filing of all affidavits and
other required documents, and the prompt payment of required fees and taxes, the
filing of responses to office actions issued by the United States Patent and
Trademark Office, the filing of applications for renewal or extension, the
filing of affidavits of use and affidavits of incontestability, the payment of
maintenance fees, and the participation in interference, opposition,
cancellation, infringement and misappropriation proceedings , unless such
Grantor shall have determined, in its reasonable business judgment, that any
such application or registration of material Intellectual Property is no longer
necessary for, or desirable in the conduct of, such Grantor’s business.


(g)         Such Grantor agrees to execute an Intellectual Property Security
Agreement with respect to its Intellectual Property in substantially the form of
Exhibit B-1 in order to record the security interest granted in such
Intellectual Property herein to the Administrative Agent for the benefit of the
Secured Parties with the United States Patent and Trademark Office and the
United States Copyright Office.


(h)         If any Grantor makes an application for registration of Intellectual
Property before the United States Patent and Trademark Office, the United States
Copyright Office, or an equivalent thereof in any state of the United States,
within forty-five (45) days of the submission of such application (or ten (10)
days in the case of Copyrights), such Grantor shall deliver to the
Administrative Agent a copy of such application.  In connection with such
notice, each Grantor agrees to execute an After-Acquired Intellectual Property
Security Agreement with respect to its After-Acquired Intellectual Property in
substantially the form of Exhibit B-2 in order to record the security interest
granted herein to the Administrative Agent for the benefit of the Secured
Parties with the United States Patent and Trademark Office and the United States
Copyright Office, as applicable.


(i)          Each Grantor agrees, promptly upon learning thereof, to notify the
Administrative Agent in writing and to furnish such pertinent information that
may be available with respect to, any party who such Grantor believes in its
reasonable business judgment is, or may be, materially infringing,
misappropriating, misusing, diluting or otherwise violating any material
Intellectual Property of such Grantor, or with respect to any party claiming
that such Grantor’s use of Intellectual Property in or for such Grantor’s
business violates in any material respect any Intellectual Property right of
such party.  Each Grantor further agrees to prosecute diligently in accordance
with its reasonable business practices and consistent with past practice any
person infringing, misappropriating, misusing, diluting, or otherwise violating
Intellectual Property that is material to such Grantor’s business.


-21-

--------------------------------------------------------------------------------

(j)          Except in connection with a transaction permitted by the Credit
Agreement, each Grantor shall take all commercially reasonable steps necessary
to protect the secrecy of all Trade Secrets material to its business.


5.6.       Commercial Tort Claims.  Such Grantor shall advise the Administrative
Agent concurrently with delivery of the financial statements required under
Section 5.04(b) of the Credit Agreement of any Commercial Tort Claim held by
such Grantor in excess of $5,000,000 and shall promptly thereafter, upon written
request by the Administrative Agent, execute a supplement to this Agreement in
form and substance reasonably satisfactory to the Administrative Agent to grant
a security interest in such Commercial Tort Claim to the Administrative Agent
for the benefit of the Secured Parties.


5.7.        Deposit Accounts.  The Grantors shall enter into Deposit Account
Control Agreements with respect to each Deposit Account maintained by them
(other than any Excluded Deposit Account) to the extent provided in Section
5.12(e) of the Credit Agreement and clause (j) of the definition of “Collateral
and Guarantee Requirement” set forth therein.


5.8.         Maintenance of Insurance. Each Grantor shall maintain insurance
covering the Collateral in accordance with the provisions of Section 5.02 of the
Credit Agreement.




SECTION 6.
REMEDIAL PROVISIONS



6.1.         Certain Matters Relating to Accounts.


(a)         At any time after the occurrence and during the continuation of an
Event of Default and after written notice is delivered to the Grantor, the
Administrative Agent shall have the right to make test verifications of the
Accounts in any manner and through any medium that it reasonably considers
advisable, and each Grantor shall use commercially reasonable efforts to furnish
all such assistance and information as the Administrative Agent may reasonably
require in connection with such test verifications.  The Administrative Agent
shall have the absolute right to share any information it gains from such
inspection or verification with any Secured Party; provided that the provisions
of Section 9.16 of the Credit Agreement shall apply to such information.


(b)          Subject to Section 5.12(d) of the Credit Agreement, the
Administrative Agent hereby authorizes each Grantor to collect such Grantor’s
Accounts, and each Grantor hereby agrees to continue to collect all amounts due
or to become due to such Grantor under the Accounts and any Supporting
Obligation and diligently exercise each material right it may have under any
Account and any Supporting Obligation, in each case, at its own expense;
provided, however, that the Administrative Agent may curtail or terminate said
authority at any time after the occurrence and during the continuance of an
Event of Default or a Liquidity Period. Each such deposit of Proceeds of
Accounts shall be accompanied by a report identifying in reasonable detail the
nature and source of the payments included in the deposit.


(c)          At the Administrative Agent’s reasonable written request after the
occurrence and during the continuance of any Event of Default, each Grantor
shall, at such Grantor’s expense, deliver to the Administrative Agent all (to
the extent existing and available) original and other documents evidencing, and
relating to, the agreements and transactions which gave rise to the Accounts,
including all original orders, invoices and shipping receipts.


-22-

--------------------------------------------------------------------------------

6.2.         Communications with Obligors; Grantors Remain Liable.


(a)          The Administrative Agent in its own name or in the name of others
may at any time after the occurrence and during the continuance of an Event of
Default, communicate with obligors under the Accounts and parties to the
Contracts to verify with them to the Administrative Agent’s reasonable
satisfaction the existence, amount and terms of any Accounts or Contracts.  The
Administrative Agent shall have the absolute right to share any information it
gains from such inspection or verification with any Secured Party; provided,
that the provisions of Section 9.16 of the Credit Agreement shall apply to such
information.


(b)         Upon reasonable written request of the Administrative Agent, at any
time after the occurrence and during the continuance of any Event of Default,
the Administrative Agent may at any time notify, or require any Grantor to so
notify, the Account Debtor or counterparty on any Account or Contract of the
security interest of the Administrative Agent therein.  In addition, at any time
after the occurrence and during the continuance of any Event of Default, the
Administrative Agent may upon written notice to the applicable Grantor, notify,
or require any Grantor to notify, the Account Debtor or counterparty to make all
payments under the Accounts and/or Contracts directly to the Administrative
Agent.


(c)          Anything herein to the contrary notwithstanding, each Grantor shall
remain liable under each of the Accounts and Contracts to observe and perform
all the conditions and obligations to be observed and performed by it
thereunder, all in accordance with the terms of any agreement giving rise
thereto.  Neither the Administrative Agent nor any Secured Party shall have any
obligation or liability under any Account (or any agreement giving rise thereto)
by reason of or arising out of this Agreement or the receipt by the
Administrative Agent or any Secured Party of any payment relating thereto, nor
shall the Administrative Agent or any Secured Party be obligated in any manner
to perform any of the obligations of any Grantor under or pursuant to any
Account (or any agreement giving rise thereto), to make any payment, to make any
inquiry as to the nature or the sufficiency of any payment received by it or as
to the sufficiency of any performance by any party thereunder, to present or
file any claim, to take any action to enforce any performance or to collect the
payment of any amounts which may have been assigned to it or to which it may be
entitled at any time or times.


6.3.         Pledged Collateral.


(a)          Unless an Event of Default shall have occurred and be continuing
and the Administrative Agent shall have given notice to the relevant Grantor of
the Administrative Agent’s intent to exercise its corresponding rights pursuant
to Section 6.3(b), each Grantor shall be permitted to receive all cash dividends
paid in respect of the Pledged Equity Interests and all payments made in respect
of the Pledged Notes, to the extent permitted in the Credit Agreement, and to
exercise all voting and corporate rights with respect to the Pledged Collateral.


(b)         If an Event of Default shall have occurred and be continuing and the
Administrative Agent shall have given notice to the relevant Grantor of the
Administrative Agent’s intent to exercise its rights pursuant to this
Section 6.3(b): (i) all rights of each Grantor to exercise or refrain from
exercising the voting and other consensual rights which it would otherwise be
entitled to exercise pursuant hereto shall cease and all such rights shall
thereupon become vested in the Administrative Agent who shall thereupon have the
sole right, but shall be under no obligation, to exercise or refrain from
exercising such voting and other consensual rights, (ii) the Administrative
Agent shall have the right, without notice to any Grantor, to transfer all or
any portion of the Investment Property to its name or the name of its nominee or
agent and (iii) the Administrative Agent shall have the right to receive any and
all cash dividends, payments or other Proceeds paid in respect of the Investment
Property and make application thereof to the Secured Obligations in accordance
with Section 6.5.  In addition, the Administrative Agent shall have the right at
any time after the occurrence and during the continuance of any Event of
Default, without notice to the relevant Grantor, to exchange any certificates or
instruments representing any Investment Property for certificates or instruments
of smaller or larger denominations.  In order to permit the Administrative Agent
to exercise the voting and other consensual rights which it may be entitled to
exercise pursuant hereto after the occurrence and during the continuance of any
Event of Default and to receive all dividends and other distributions which it
may be entitled to receive hereunder, each Grantor shall promptly execute and
deliver (or cause to be executed and delivered) to the Administrative Agent all
proxies, dividend payment orders and other instruments as the Administrative
Agent may from time to time reasonably request in writing and each Grantor
acknowledges that the Administrative Agent may utilize the power of attorney set
forth herein.


-23-

--------------------------------------------------------------------------------

(c)          If an Event of Default shall have occurred and be continuing, each
Grantor hereby authorizes and instructs each Issuer of any Pledged Collateral
pledged by such Grantor hereunder to (i) comply with any instruction received by
it from the Administrative Agent in writing that (x) states that an Event of
Default has occurred and is continuing and (y) is otherwise in accordance with
the terms of this Agreement, without any other or further instructions from such
Grantor, and each Grantor agrees that each Issuer shall be fully protected in so
complying, and (ii) pay any dividends or other payments with respect to the
Investment Property, including Pledged Collateral, directly to the
Administrative Agent.


(d)          If any Event of Default shall have occurred and be continuing, each
Grantor hereby gives the Administrative Agent the power and right, on behalf of
such Grantor, without notice to or assent by such Grantor, in the case of any
Intellectual Property Collateral, to execute, deliver, and have recorded, any
and all agreements, instruments, documents and papers as may be required by the
United States Patent and Trademark Office, United States Copyright Office or
similar registrar in order to effect an assignment of all right, title and
interest in all registered Intellectual Property Collateral and each application
for such registration, and record the same, as well as take any or all of the
following actions: (1) declare the entire right, title and interest of such
Grantor in and to the Intellectual Property Collateral, vested in the
Administrative Agent for the benefit of the Lenders, in which event such right,
title and interest shall immediately vest; (2) take and use or sell the
Intellectual Property Collateral; (3) take and use or sell the goodwill of such
Grantor’s business symbolized by the Trademarks included within the Intellectual
Property Collateral and the right to carry on the business and use the assets of
such Grantor in connection with which Trademarks or Domain Names included within
the Intellectual Property Collateral have been used; and (4) direct such Grantor
to refrain, in which event such Grantor shall refrain, from using the
Intellectual Property Collateral or Licensed Intellectual Property in any manner
whatsoever, directly or indirectly, and such Grantor shall execute such further
documents that the Administrative Agent may reasonably request to further
confirm this and to transfer ownership of the Intellectual Property Collateral
and registrations and any pending applications in the United States Patent and
Trademark Office, United States Copyright Office, equivalent office in a state
of the United States or applicable Domain Name registrar to the Administrative
Agent.


6.4.        Proceeds to be Turned Over To Administrative Agent.  In addition to
the rights of the Administrative Agent and the other Secured Parties specified
in Section 6.1 of this Agreement and Section 5.12(d) of the Credit Agreement
with respect to payments of Accounts and other Current Asset Collateral, if an
Event of Default shall occur and be continuing, all Proceeds and other
Collateral received by any Grantor consisting of cash, cash equivalents, checks
and other near-cash items shall be held by such Grantor in trust for the
Administrative Agent and the other Secured Parties, segregated from other funds
of such Grantor, and shall, promptly upon demand, be turned over to the
Administrative Agent in the exact form received by such Grantor (duly endorsed
by such Grantor to the Administrative Agent, if required).  All such Proceeds
and other Collateral received by the Administrative Agent hereunder shall be
held by the Administrative Agent in the Dominion Account or in a Collateral
Account.  All such Proceeds and other Collateral while held by the
Administrative Agent in the Dominion Account or in a Collateral Account (or by
such Grantor in trust for the Administrative Agent and the other Secured
Parties) shall continue to be held as collateral security for all the Secured
Obligations and shall not constitute payment thereof until applied as provided
in Section 6.5.


-24-

--------------------------------------------------------------------------------

6.5.        Application of Proceeds.  If an Event of Default shall have occurred
and be continuing, at any time at the Administrative Agent’s election, the
Administrative Agent may apply all or any part of the net Proceeds (after
deducting fees and expenses as provided in Section 6.6) constituting Collateral
realized through the exercise by the Administrative Agent of its remedies
hereunder, whether or not held in the Dominion Account or in a Collateral
Account, and any proceeds of the guarantee set forth in Section 2, in payment of
the Secured Obligations in the manner provided in Section 7.02 of the Credit
Agreement.


6.6.         Code and Other Remedies.


(a)          If an Event of Default shall have occurred and be continuing, the
Administrative Agent, on behalf of the Secured Parties, may exercise, in
addition to all other rights and remedies granted to them in this Agreement and
in any other instrument or agreement securing, evidencing or relating to the
Secured Obligations, all rights and remedies of a secured party under the New
York UCC (whether or not the New York UCC applies to the affected Collateral) or
its rights under any other applicable law or in equity.  Without limiting the
generality of the foregoing, the Administrative Agent, without demand of
performance or other demand, presentment, protest, advertisement or notice of
any kind (except any notice required by law referred to below, by the Credit
Agreement, this Agreement or any other Loan Document) to or upon any Grantor or
any other person (all and each of which demands, defenses, advertisements and
notices are hereby waived), may in such circumstances forthwith collect,
receive, appropriate and realize upon the Collateral, or any part thereof,
and/or may forthwith sell, lease, license, assign, give option or options to
purchase, or otherwise dispose of and deliver the Collateral or any part thereof
(or contract to do any of the foregoing), in one or more parcels at public or
private sale or sales, at any exchange, broker’s board or office of any Secured
Party or elsewhere upon such terms and conditions as it may deem advisable and
at such prices as it may deem best, for cash or on credit or for future delivery
without assumption of any credit risk.  Each Secured Party shall have the right
upon any such public sale or sales, and, to the extent permitted by law, upon
any such private sale or sales, to purchase the whole or any part of the
Collateral so sold, free of any right or equity of redemption in any Grantor,
which right or equity is hereby waived and released.  Each purchaser at any such
sale shall hold the property sold absolutely free from any claim or right on the
part of any Grantor, and each Grantor hereby waives (to the extent permitted by
applicable law) all rights of redemption, stay and/or appraisal which it now has
or may at any time in the future have under any rule of law or statute now
existing or hereafter enacted.  Each Grantor agrees that, to the extent notice
of sale shall be required by law, at least ten days notice to such Grantor of
the time and place of any public sale or the time after which any private sale
is to be made shall, to the extent permitted by law, constitute reasonable
notification.  The Administrative Agent shall not be obligated to make any sale
of Collateral regardless of notice of sale having been given.  The
Administrative Agent may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned.  The
Administrative Agent may sell the Collateral without giving any warranties as to
the Collateral.  The Administrative Agent may specifically disclaim or modify
any warranties of title or the like.  This procedure will not be considered to
adversely affect the commercial reasonableness of any sale of the Collateral.
Each Grantor agrees that it would not be commercially unreasonable for the
Administrative Agent to dispose of the Collateral or any portion thereof by
using Internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capability of doing so,
or that match buyers and sellers of assets.  Each Grantor hereby waives any
claims against the Administrative Agent arising by reason of the fact that the
price at which any Collateral may have been sold at such a private sale was less
than the price which might have been obtained at a public sale, even if the
Administrative Agent accepts the first offer received and does not offer such
Collateral to more than one offeree.  Each Grantor further agrees, at the
Administrative Agent’s reasonable written request, to assemble the Collateral
and make it available to the Administrative Agent at places which the
Administrative Agent shall reasonably select, whether at such Grantor’s premises
or elsewhere upon the occurrence and during the continuance of any Event of
Default.  The Administrative Agent shall have the right to enter onto the
property where any Collateral is located and take possession thereof with or
without judicial process. For the avoidance of doubt, the Administrative Agent
may only exercise the rights and remedies set forth in this section if an Event
of Default has occurred and is continuing.


-25-

--------------------------------------------------------------------------------

(b)         The Administrative Agent shall apply the net proceeds of any action
taken by it pursuant to this Section 6.6, after deducting all reasonable costs
and expenses of every kind incurred in connection therewith or incidental to the
care or safekeeping of any of the Collateral or in any way relating to the
Collateral or the rights of the Secured Parties hereunder, including reasonable
attorneys’ fees and disbursements to the extent required to be paid in
accordance with the Credit Agreement, to the payment in whole or in part of the
Secured Obligations in accordance with Section 6.5 and only after such
application and after the payment by the Administrative Agent of any other 
amount required by any provision of law, including Section 9-615(a) of the New
York UCC, need the Administrative Agent account for the surplus, if any, to any
Grantor.  If the Administrative Agent sells any of the Collateral upon credit,
the Grantor will be credited only with payments actually made by the purchaser
and received by the Administrative Agent and applied to indebtedness of the
purchaser.  In the event the purchaser fails to pay for the Collateral, the
Administrative Agent may resell the Collateral and the Grantor shall be credited
with proceeds of the sale.  To the extent permitted by applicable law, each
Grantor waives all claims, damages and demands it may acquire against any
Secured Party arising out of the exercise by them of any rights hereunder.


(c)          Each Grantor recognizes that the Administrative Agent may be unable
to effect a public sale of any or all the Pledged Equity Interests or the
Pledged Debt Securities, by reason of certain prohibitions contained in the
Securities Act and applicable state securities laws or otherwise, and may be
compelled to resort to one or more private sales thereof to a restricted group
of purchasers which will be obliged to agree, among other things, to acquire
such securities for their own account for investment and not with a view to the
distribution or resale thereof.  Each Grantor acknowledges and agrees that any
such private sale may result in prices and other terms less favorable than if
such sale were a public sale and, notwithstanding such circumstances, agrees
that any such private sale shall be deemed to have been made in a commercially
reasonable manner.  The Administrative Agent shall be under no obligation to
delay a sale of any of the Pledged Equity Interests or the Pledged Debt
Securities for the period of time necessary to permit the Issuer thereof to
register such securities for public sale under the Securities Act, or under
applicable state securities laws, even if such Issuer would agree to do so.


(d)         Each Grantor agrees to use its commercially reasonable efforts to do
or cause to be done all such other acts as may be necessary to make such sale or
sales of all or any portion of the Pledged Equity Interests or the Pledged Debt
Securities pursuant to this Section 6.6 valid and binding and in compliance with
any and all other applicable law.


6.7.         Deficiency.  Each Grantor shall remain liable for any deficiency if
the proceeds of any sale or other disposition of the Collateral are insufficient
to pay its Secured Obligations.


-26-

--------------------------------------------------------------------------------


SECTION 7.
THE ADMINISTRATIVE AGENT



7.1.         Administrative Agent’s Appointment as Attorney-in-Fact, etc.


(a)          Each Grantor hereby irrevocably constitutes and appoints the
Administrative Agent and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
(until the Termination Date) power and authority in the place and stead of such
Grantor and in the name of such Grantor or in its own name, for the purpose of
carrying out the terms of this Agreement, to take any and all appropriate action
and to execute any and all documents and instruments which may be necessary or
desirable to accomplish the purposes of this Agreement, and, without limiting
the generality of the foregoing, each Grantor hereby gives the Administrative
Agent the power and right, on behalf of such Grantor, without notice to or
assent by such Grantor, to do any or all of the following:


(i)          in the name of such Grantor or its own name, or otherwise, take
possession of and endorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Account or Contract or
with respect to any other Collateral and file any claim or take any other action
or proceeding in any court of law or equity or otherwise deemed reasonably
appropriate by the Administrative Agent for the purpose of collecting any and
all such moneys due under any Account or Contract or with respect to any other
Collateral whenever payable;


(ii)          in the case of any Intellectual Property Collateral, execute,
deliver, and have recorded, any and all agreements, instruments, documents and
papers that the Administrative Agent may reasonably request to effect the
remedies set forth in Section 6.3(d);


(iii)         pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral, effect any repairs or any insurance called for by the
terms of this Agreement and pay all or any part of the premiums therefor and the
costs thereof;


(iv)         execute, in connection with any sale provided for in Section 6.6,
any endorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral; and


(v)          (1) direct any party liable for any payment under any of the
Collateral to make payment of any and all moneys due or to become due thereunder
directly to the Administrative Agent or as the Administrative Agent shall
direct; (2) ask or demand for, collect, and receive payment of and receipt for,
any and all moneys, claims and other amounts due or to become due at any time in
respect of or arising out of any Collateral; (3) sign and endorse any invoices,
freight or express bills, bills of lading, storage or warehouse receipts, drafts
against debtors, assignments, verifications, notices and other documents in
connection with any of the Collateral; (4) commence and prosecute any suits,
actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Collateral or any portion thereof and to enforce any
other right in respect of any Collateral; (5) defend any suit, action or
proceeding brought against such Grantor with respect to any Collateral; (6)
settle, compromise or adjust any such suit, action or proceeding and, in
connection therewith, give such discharges or releases as the Administrative
Agent may deem reasonably appropriate; (7) assign any Copyright, Patent or
Trademark (along with the goodwill of the business to which any such Copyright,
Patent or Trademark pertains), throughout the world for such term or terms, on
such conditions, and in such manner, as the Administrative Agent shall in its
reasonable discretion determine; and (8) generally, sell, transfer, pledge and
make any agreement with respect to or otherwise deal with any of the Collateral
as fully and completely as though the Administrative Agent were the absolute
owner thereof for all purposes, and do, at the Administrative Agent’s option and
such Grantor’s expense, at any time, or from time to time, all acts and things
which the Administrative Agent deems reasonably necessary to protect, preserve
or realize upon the Collateral and the Secured Parties’ security interests
therein and to effect the intent of this Agreement, all as fully and effectively
as such Grantor might do.


-27-

--------------------------------------------------------------------------------

Anything in this Section 7.1(a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 7.1(a) unless an Event of Default shall
have occurred and be continuing.


(b)          If an Event of Default has occurred and is continuing and if any
Grantor fails to perform or comply with any of its agreements contained herein,
the Administrative Agent, at its option, but without any obligation so to do,
may perform or comply, or otherwise cause performance or compliance, with such
agreement; provided, however if a Default has occurred and is continuing, and if
any Grantor fails to perform or comply with any of its agreements contained
herein, the Administrative Agent, at its option, but without any obligation so
to do, may perform or comply, or otherwise cause performance or compliance
(except as otherwise provided herein) solely to cause the Collateral and
Guarantee Requirement to be, or remain, satisfied.


(c)         Each Grantor hereby ratifies all that said attorneys shall lawfully
do or cause to be done by virtue hereof.  All powers, authorizations and
agencies contained in this Agreement are coupled with an interest and are
irrevocable until the Termination Date.


7.2.        Duty of Administrative Agent.  The Administrative Agent’s sole duty
with respect to the custody, safekeeping and physical preservation of the
Collateral in its possession, under Section 9-207 of the New York UCC or
otherwise, shall be to deal with it in the same manner as the Administrative
Agent deals with similar property for its own account.  Neither the
Administrative Agent, nor any other Secured Party nor any of their respective
officers, directors, partners, employees, agents, attorneys and other advisors,
attorneys-in-fact or affiliates shall be liable for failure to demand, collect
or realize upon any of the Collateral or for any delay in doing so or shall be
under any obligation to sell or otherwise dispose of any Collateral upon the
request of any Grantor or any other person or to take any other action
whatsoever with regard to the Collateral or any part thereof.  The powers
conferred on the Secured Parties hereunder are solely to protect the Secured
Parties’ interests in the Collateral and shall not impose any duty upon any
Secured Party to exercise any such powers.  The Secured Parties shall be
accountable only for amounts that they actually receive as a result of the
exercise of such powers, and neither they nor any of their officers, directors,
partners, employees, agents, attorneys and other advisors, attorneys-in-fact or
affiliates shall be responsible to any Grantor for any act or failure to act
hereunder, except from their own gross negligence or willful misconduct or
breach of a duty owed to such Grantor.


7.3.        Filing of Financing Statements.  Each Grantor acknowledges that
pursuant to Section 9-509(b) of the New York UCC and any other applicable law,
each Grantor authorizes the Administrative Agent to file or record financing or
continuation statements, and amendments thereto, and other filing or recording
documents or instruments with respect to the Collateral, in such form and in
such offices as the Administrative Agent reasonably determines appropriate to
perfect or maintain the perfection of the security interests of the
Administrative Agent under this Agreement.  Each Grantor agrees that such
financing statements may describe the collateral in the same manner as described
in the Security Documents or as “all assets” or “all personal property,” whether
now owned or hereafter existing or acquired or such other description as the
Administrative Agent, in its sole judgment, reasonably determines is necessary
or advisable.  A photographic or other reproduction of this Agreement shall be
sufficient as a financing statement or other filing or recording document or
instrument for filing or recording in any jurisdiction.


-28-

--------------------------------------------------------------------------------

7.4.       Authority of Administrative Agent.  Each Grantor acknowledges that
the rights and responsibilities of the Administrative Agent under this Agreement
with respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Administrative Agent and the other
Secured Parties, be governed by the Credit Agreement and by such other
agreements with respect thereto as may exist from time to time among them, but,
as between the Administrative Agent and the Grantors, the Administrative Agent
shall be conclusively presumed to be acting as agent for the Secured Parties
with full and valid authority so to act or refrain from acting, and no Grantor
shall be under any obligation, or entitlement, to make any inquiry respecting
such authority.


7.5.        Appointment of Co-Collateral Agents.  At any time or from time to
time, in order to comply with any applicable requirement of law, the
Administrative Agent may appoint another bank or trust company or one of more
other persons, either to act as co-agent or agents on behalf of the Secured
Parties with such power and authority as may be reasonably necessary for the
effectual operation of the provisions hereof and which may be specified in the
instrument of appointment (which may, in the discretion of the Administrative
Agent, include provisions for indemnification and similar protections of such
co-agent or separate agent).




SECTION 8.
MISCELLANEOUS



8.1.        Amendments in Writing.  None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 9.08 of the Credit Agreement; provided that any
provision of this Agreement imposing obligations on any Grantor may be waived by
the Administrative Agent in a written instrument executed by the Administrative
Agent.


8.2.        Notices.  All notices, requests and demands to or upon the
Administrative Agent or any Grantor hereunder shall be effected in the manner
provided for in Section 9.01 of the Credit Agreement; provided that any such
notice, request or demand to or upon any Guarantor shall be addressed to such
Guarantor at its notice address set forth on Schedule 8.2.


8.3.       No Waiver by Course of Conduct; Cumulative Remedies.  No Secured
Party shall by any act (except by a written instrument pursuant to Section 8.1),
delay, indulgence, omission or otherwise be deemed to have waived any right or
remedy hereunder or to have acquiesced in any Default or Event of Default.  No
failure to exercise, nor any delay in exercising, on the part of any Secured
Party, any right, power or privilege hereunder shall operate as a waiver
thereof.  No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.  A waiver by any Secured Party of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which such Secured Party would otherwise have on any future
occasion.  The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.


8.4.       Enforcement Expenses; Indemnification.


(a)        Each Agreement Party agrees to pay or reimburse each Secured Party
for all its reasonable costs and expenses incurred in collecting against such
Agreement Party under the guarantee contained in Section 2 or otherwise in
enforcing or preserving any rights under this Agreement and the other Loan
Documents to which such Agreement Party is a party (but limited in the case of
legal fees and expenses, to those fees and expenses reimbursable under Section
9.05(a) of the Credit Agreement).


-29-

--------------------------------------------------------------------------------

(b)         Each Agreement Party agrees to pay, and to hold the other Secured
Parties harmless from, any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever with respect to, or resulting from any delay in
paying, any and all stamp, excise, sales or other taxes which may be payable or
determined to be payable with respect to any of the Collateral or in connection
with any of the transactions contemplated by this Agreement.


(c)         Each Agreement Party agrees to pay, and to hold the Secured Parties
harmless from, any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Agreement to the extent the Borrowers
would be required to do so pursuant to Section 9.05 of the Credit Agreement.


(d)          The agreements in this Section shall survive the Termination Date.


8.5.        Successors and Assigns.  This Agreement shall be binding upon the
successors and assigns of each Agreement Party and shall inure to the benefit of
the Secured Parties and their respective permitted successors and assigns;
provided that, except as otherwise permitted by the Credit Agreement, no
Agreement Party may assign, transfer or delegate any of its rights or
obligations under this Agreement without the prior written consent of the
Administrative Agent, and any attempted assignment without such consent shall be
null and void.


8.6.        Set-Off.  Each Agreement Party hereby irrevocably authorizes each
Secured Party at any time and from time to time while an Event of Default shall
have occurred and be continuing, without notice to such Agreement Party or any
other Agreement Party, any such notice being expressly waived by each Agreement
Party to the extent permitted by applicable law, to set-off and appropriate and
apply any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by such Secured Party to or for
the credit or the account of such Agreement Party, or any part thereof in such
amounts as such Secured Party may elect, against and on account of the
obligations and liabilities of such Agreement Party to such Secured Party
hereunder and claims of every nature and description of such Secured Party
against such Agreement Party, in any currency, whether arising hereunder, under
the Credit Agreement, any other Loan Document or otherwise, as such Secured
Party may elect, whether or not any Secured Party has made any demand for
payment and although such obligations, liabilities and claims may be contingent
or unmatured.  Each Secured Party shall notify such Agreement Party promptly of
any such set-off and the application made by such Secured Party of the proceeds
thereof, provided that the failure to give such notice shall not affect the
validity of such set-off and application.  The rights of each Secured Party
under this Section are in addition to other rights and remedies (including other
rights of set-off) which such Secured Party may have.


8.7.        Counterparts.  This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
facsimile or other electronic transmission (including.pdf)), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.


-30-

--------------------------------------------------------------------------------

8.8.        Severability.  Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.


8.9.         Section Headings.  The Section headings used in this Agreement are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.


8.10.      Integration.  This Agreement and the other Loan Documents represent
the agreement of the Agreement Parties, the Administrative Agent and the other
Secured Parties with respect to the subject matter hereof and thereof, and there
are no promises, undertakings, representations or warranties by any Secured
Party relative to subject matter hereof and thereof not expressly set forth or
referred to herein or in the other Loan Documents.


8.11.       APPLICABLE LAW.  THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.


8.12.       Submission to Jurisdiction; Waivers.  Each Agreement Party and the
Administrative Agent hereby irrevocably and unconditionally:


(a)          submits, for itself and its property, to the exclusive jurisdiction
of any New York State court or federal court of the United States of America
sitting in New York City, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such federal court.  Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement shall affect any
right that any Lender, the Administrative Agent or any Issuing Bank may
otherwise have to bring any action or proceeding relating to this Agreement
against Parent or any Grantor or their properties in the courts of any
jurisdiction;


(b)          waives, to the fullest extent it may legally and effectively do so,
any objection which it may now or hereafter have to the laying of venue of any
suit, action or proceeding arising out of or relating to this Agreement in any
New York State or federal court.  Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court; and


(c)         agrees that service of all process in any such proceeding  in any
such court may be made by registered or certified mail, return receipt requested
at its address provided in Section 9.01 of the Credit Agreement and agrees that
service as so provided in is sufficient to confer personal jurisdiction over the
applicable credit party in any such proceeding in any such court, and otherwise
constitutes effective and binding service in every respect; and agrees that
agents and lenders retain the right to serve process in any other manner
permitted by law or to bring proceedings against any credit party in the courts
of any other jurisdiction.


8.13.       Acknowledgments.  Each Agreement Party hereby acknowledges that:


-31-

--------------------------------------------------------------------------------

(a)          it has been advised by counsel in the negotiation, execution and
delivery of this Agreement;


(b)         no Secured Party has any fiduciary relationship with or duty to any
Agreement Party arising out of or in connection with this Agreement, and the
relationship between the Agreement Parties, on the one hand, and the Secured
Parties, on the other hand, in connection herewith or therewith is solely that
of debtor and creditor; and


(c)          no joint venture is created hereby or otherwise exists by virtue of
the transactions contemplated hereby among the Secured Parties or among the
Agreement Parties and the Secured Parties.


8.14.      Additional Grantors.  Each Subsidiary of a Borrower that is required
to become a party to this Agreement pursuant to Section 5.09 of the Credit
Agreement shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of an Assumption Agreement in the form
of Exhibit D hereto.


8.15.       Releases.


(a)         On the Termination Date, the Collateral shall be released from the
Liens created hereby, and this Agreement and all obligations (other than those
expressly stated to survive such termination) of the Administrative Agent and
each Agreement Party hereunder shall automatically terminate, all without
delivery of any instrument or performance of any act by any party, and all
rights to the Collateral shall revert to the Grantors.  At the request and sole
expense of any Grantor on or following the Termination Date, the Administrative
Agent shall deliver to such Grantor any Collateral held by the Administrative
Agent hereunder, and execute and deliver to such Grantor such documents as such
Grantor shall reasonably request to evidence such termination.


(b)          The obligations of Guarantors that are Subsidiaries and the
security interests created hereunder shall be subject to release in accordance
with Section 9.17 of the Credit Agreement.


(c)          Each Grantor acknowledges that it is not authorized to file any
financing statement or amendment or termination statement with respect to any
financing statement originally filed in connection herewith or with the Existing
Collateral and Guarantee Agreement without the prior written consent of the
Administrative Agent, subject to such Grantor’s rights under Section 9-509(d)(2)
of the New York UCC.


8.16.      WAIVER OF JURY TRIAL.  EACH AGREEMENT PARTY AND THE ADMINISTRATIVE
AGENT HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM
OR CAUSE OF ACTION BASED UPON OR ARISING HEREUNDER OR ANY DEALINGS BETWEEN THEM
RELATING TO THE SUBJECT MATTER OF THE LOAN TRANSACTION UNDER THE CREDIT
AGREEMENT OR THE LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED
THEREUNDER.  THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL‑ENCOMPASSING OF ANY
AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT
MATTER OF THIS TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF
DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS.  EACH PARTY HERETO
ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS
RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS
AGREEMENT, AND THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED
FUTURE DEALINGS.  EACH PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS
REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL.  THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY
REFERRING TO THIS SECTION 8.16 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND
THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS HERETO OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE
LOANS MADE UNDER THE CREDIT AGREEMENT.  IN THE EVENT OF LITIGATION, THIS
AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.


-32-

--------------------------------------------------------------------------------

8.17.       No Novation.


(a)         Upon satisfaction of the conditions precedent set forth in Sections
4.01 and 4.02 of the Credit Agreement, this Agreement shall exclusively control
and govern the mutual rights and obligations of the parties hereto with respect
to the Existing Collateral and Guarantee Agreement, and the Existing Collateral
and Guarantee Agreement shall be superseded in all respects, in each case, on a
prospective basis only.


(b)          THE PARTIES HERETO HAVE ENTERED INTO THIS AGREEMENT SOLELY TO AMEND
AND RESTATE THE TERMS OF, AND THE OBLIGATIONS OWING UNDER, THE EXISTING
COLLATERAL AND GUARANTEE AGREEMENT.  THE PARTIES DO NOT INTEND THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY TO BE, AND THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL NOT BE CONSTRUED TO BE, A NOVATION OF ANY
OF THE OBLIGATIONS OWING BY ANY BORROWER UNDER OR IN CONNECTION WITH THE
EXISTING COLLATERAL AND GUARANTEE AGREEMENT.


[Remainder of page intentionally left blank]


-33-

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
above written.



 
OLLIE’S HOLDINGS, INC.
     
By:
/s/ Jay Stasz      
Name: Jay Stasz
     
Title: Chief Financial Officer and Senior Vice President
           
BARGAIN PARENT, INC.
     
By:
/s/ Jay Stasz      
Name: Jay Stasz
     
Title: Chief Financial Officer and Senior Vice President
           
OLLIE’S BARGAIN OUTLET, INC.
         
By:
/s/ Jay Stasz      
Name: Jay Stasz
     
Title: Chief Financial Officer and Senior Vice President
           
OBO VENTURES, INC.
         
By:
/s/ Jay Stasz      
Name: Jay Stasz
     
Title: Chief Financial Officer and Senior Vice President
 



[Signature Page to the Amended and Restated Collateral Agreement]



--------------------------------------------------------------------------------

 
MANUFACTURERS AND TRADERS TRUST
COMPANY, as Administrative Agent
     
By:
/s/ M. Ryan Weir Jr.    
Name: M. Ryan Weir Jr.
   
Title: Vice President



[Signature Page to the Amended and Restated Collateral Agreement]





--------------------------------------------------------------------------------